  Exhibit 10.1

AGREEMENT OF SECURITIES EXCHANGE AND PLAN OF REORGANIZATION BETWEEN INTERACTIVE
MULTI-MEDIA AUCTION CORPORATION AND STOP SLEEP GO LIMITED, DATED AS OF OCTOBER
28, 2016
 
 
 
AGREEMENT OF SECURITIES EXCHANGE AND
 
PLAN OF REORGANIZATION
 
between
 
INTERACTIVE MULTI-MEDIA AUCTION CORPORATION
 
and
 
STOP SLEEP GO LIMITED
 
Dated as of October 28, 2016
 
  
 
 
iv
 
 

 
 
THIS AGREEMENT OF SECURITIES EXCHANGE AND PLAN OF REORGANIZATION (this
“Agreement”) is made and entered into as of the 28th day of October, 2016, by
and between Interactive Multi-Media Auction Corporation, a British Virgin
Islands corporation (the “Purchaser” or “IMA”) and Stop Sleep Go Limited, a
limited company incorporated in England and Wales with company number 08159151
(the “Company”).
 
RECITALS
 
A.           Purchaser is a company whose common stock is quoted and traded in
the United States on the Pink Sheets under the trading symbol IMMA.
 
B.           The Company has an aggregate of 129,606 ordinary shares issued and
outstanding (“SSG Common Stock”), with no outstanding options or warrants to
purchase any further amount of shares of SSG Common Stock
 
C.           The Board of Directors of the Company and the Board of Directors of
the Purchaser have approved the terms of this Agreement, which include the offer
by the Purchaser of 64,803,000 shares of its restricted common stock (the
“Exchange Shares”) to be issued to all of the shareholders of the Company in
exchange for their shares of Company Capital Stock (the “Share Exchange”).
 
D.            Given the Offer has now been accepted by shareholders of the
Company holding, in the aggregate, at least seventy-five percent (75%) of the
Company’s issued and outstanding shares of Company Capital Stock, then subject
to the other conditions to Closing set forth in this Agreement, the Securities
Exchange will be consummated.
 
E.            Following the Securities Exchange, the Company will be a
subsidiary of the Purchaser.
 
F.           For U.S. Federal income tax purposes the exchange of shares
hereunder may be a tax-free exchange or reorganization, or a taxable exchange of
shares, depending on a number of factors.
 
G.           It is the intention of the parties that the Securities Exchange
shall qualify as a transaction in securities exempt from registration or
qualification under the Securities Act of 1933, as amended (the “Securities
Act”).
 
1
 

 
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements and the
benefits to be realized by each of the parties, the following transactions are
hereby agreed to, subject to the conditions hereinafter stated:
 
ARTICLE 1 - THE OFFER
 
               Section 1.1            Offer.
 
(a)           Provided that this Agreement shall not have been terminated in
accordance with Section 8.1 hereof the Purchaser shall commence the Offer as
promptly as reasonably practicable after the date hereof .
 
(b)          The Offer was formally presented by the Company on behalf of the
Purchaser to the Company’s shareholders at a minimum of 20 days prior to the
execution and closing date of this Agreement.
 
(c)          The Offer has been made to the Company on the basis of 500 shares
of IMA Common Stock (as defined in Section 4.2) in exchange for each one (1)
share of Company Capital Stock.
  
(d)          The Offer has now been deemed accepted by a minimum of 75% of the
Company’s shareholders as of the date of signing and closing should no
contestation have been so presented by any of the Company shareholders prior to
this date.
 
(e)          The obligation of the Purchaser to accept for payment and pay for
shares of Company Capital Stock shall be subject to the satisfaction of the
condition that there be validly tendered and not withdrawn prior to the
expiration of the Offer that number of shares of SSG Common Stock that
represents at least 75% of the then outstanding shares of SSG Common Stock and
to the satisfaction or waiver by the Purchaser of the other conditions set forth
herein.
 
(f)          In the event the Purchaser should receive valid acceptances of the
Company’s shareholders holding at least 90% of the Company’s Capital Stock then
it shall exercise its right in accordance with sections 974 to 991 of the
Companies Act 2006 (enacted in the United Kingdom) to compulsorily acquire the
remaining 10% of the Company’s Capital Stock on the same terms as the Offer.
 
(g)          The Company agrees that no shares of the Company’s Capital Stock
held by the Company or any of its Subsidiaries (as defined in Section 9.11
hereof) will be tendered to the Purchaser pursuant to the Offer.
 
2
 

 
 
(h)           Subject to the terms of the Offer and this Agreement and the
satisfaction or earlier waiver of all the conditions of the Offer set forth
hereto, the Purchaser shall accept for payment and pay for all shares of Company
Capital Stock validly tendered and not withdrawn pursuant to the Offer as soon
as it is permitted to do so under applicable law.
 
               Section 1.2            Company Actions.
 
(a)          The Company has adopted resolutions approving and consenting to the
Offer and represents and warrants that the Company’s Board of Directors, at a
meeting duly called and held, has unanimously (i) resolved that the terms of the
Offer and the Securities Exchange are in the best interests of the shareholders
of the Company, (ii) approved this Agreement and approved the transactions
contemplated hereby, including the Offer and the Securities Exchange and
(iii) resolved to recommend that the shareholders of the Company accept the
Offer and tender their shares of Company Capital Stock to the Purchaser
thereunder.
 
3
 

 
 
(b)          The Company has promptly furnished the Purchaser, all of the
Company’s shareholders and security position listings of shares of Company
Capital Stock held as set out in the Company’s register of members together with
all other available listings and computer files containing names, addresses and
security position listings, such list as included here as EXHIBIT A.  The
Company shall furnish the Purchaser with such additional information, including,
without limitation, updated listings and computer files of shareholders, mailing
labels and security position listings, and such other assistance as Parent, the
Purchaser or their agents may reasonably additionally require.
 
(c)          Subject to the requirements of applicable law, and except for such
steps as are necessary to disseminate the Offer Documents and any other
documents necessary to consummate the Offer and the Purchaser shall hold in
confidence the information contained in such labels, listings and files, shall
use such information solely in connection with the Offer, and, if this Agreement
is terminated in accordance with Section 8.1 or if the Offer is otherwise
terminated, shall promptly deliver or cause to be delivered to the Company all
copies of such information, labels, listings and files then in their possession
or in the possession of their agents or representatives.
 
ARTICLE II - THE SECURITIES EXCHANGE
 
Section 2.1            The Securities Exchange.
 
(a)          Upon the terms and subject to the conditions hereof, at the
execution of this Agreement and thereby the Closing,, the shareholders of the
Company who have accepted the Offer will be deemed to have transferred to the
Purchaser their shares of Company Capital Stock, and the Purchaser shall be
deemed to have issued to each shareholder of the Company so-transferring their
shares in the Company, the number of fully-paid and nonassessable shares of IMA
Common Stock necessary to permit the Share Exchange to be effected on the basis
of 500 shares of IMA Common Stock for each one (1.0) share of Company Capital
Stock, as further defined in EXHIBIT A hereto.  No fractional shares of IMA
Common Stock will be issued.  In lieu of issuing fractional shares of IMA Common
Stock to any of the Company’s shareholders, the number of shares of IMA Common
Stock issuable any holder of the Company Capital Stock who would otherwise
receive a fractional share of IMA Common Stock will be rounded up to the nearest
whole share.
 
(b)          Subject to compliance with Section 2.4(b), the Purchaser shall
issue and deliver certificates, and or evidence of such issuance of certificates
then to held in BOOK form on the records of the Purchaser’s independent
third-party Share Transfer Agent, such number of shares individually or
collectively representing the total number of shares of IMA Common Stock for
which shares of the Company Capital Stock are exchanged pursuant to the Offer.
 
 
4
 

 
 
(c)          The Purchaser represents and warrants that it is not required under
British Virgins Islands law to submit this Agreement or the transactions
contemplated thereby to its shareholders for approval.
 
(f)          The Exchange Shares have not been and will not be registered under
the Securities Act or the securities laws of any state or states in reliance
upon exemptions from the Securities Act’s registration requirements and state
law registration requirements as set forth below:
 
(i)            Exchange Shares issuable to U.S. Persons.  Exchange Shares
issuable to holders of Company Capital Stock, respectively, who are resident in
the U.S. or otherwise defined as “U.S. Persons” in Regulation S under the
Securities Act shall be issued in reliance upon the exemptions from registration
provided by Section 4(2) of the Securities Act and/or Rule 506 of Regulation D
under the Securities Act and under analogous state securities laws, on the
grounds that the Securities Exchange does not involve any public offering. The
Exchange Shares issuable to U.S. Persons will be “restricted securities” as that
term is defined in Rule 144(a) of the General Rules and Regulations under the
Securities Act and must be held indefinitely, unless they are subsequently
registered under the Securities Act or an exemption from the Securities Act’s
registration requirements is available for their resale.  The prior written
consent of the Company will be necessary for any transfer of any or all of the
Exchange Shares, unless the shares have been duly registered under the
Securities Act or the transfer is made in accordance with Rule 144 or other
available exemption under the Securities Act.  All certificates evidencing the
Exchange Shares issued to U.S. Persons shall, unless and until removed in
accordance with law, bear a restrictive legend substantially in the following
form:
 
“The securities represented by this Certificate have not been registered under
the Securities Act of 1933, as amended (the “Act”), and are “restricted
securities” as that term is defined in Rule 144 under the Act.  These securities
may not be offered for sale, sold or otherwise transferred except pursuant to an
effective registration statement under the Act, or pursuant to an exemption from
registration under the Act.”
 
5
 

 
 
(ii)           Exchange Shares Issuable to Non-U.S. Persons.  Exchange Shares
issuable to holders of Company Capital Stock, who are not resident in the United
States of America or otherwise “U.S. Persons” shall be issued in reliance upon
the exemption from registration provided by Regulation S under the Securities
Act, on the grounds that the issuance and delivery of the Exchange Shares, as
applicable, to such persons does not involve the sale of a security within the
meaning of Section 5 of the Securities Act.  The Exchange Shares issuable to
non-U.S. Persons will be “restricted securities” as defined in Rule 902 of
Regulation S and may not be resold in the United States of America or to any
U.S. Person during the six-month “distribution compliance period” following the
Closing.  Any resales of Exchange Shares in the United States of America or to a
U.S. Person following expiration of such period must be made pursuant to
registration under the Securities Act or pursuant to an available exemption from
the Securities Act’s registration requirements.  Any hedging transactions
involving Exchange Shares must be conducted in compliance with the Securities
Act.  All certificates evidencing the Exchange Shares issued to non-U.S. Persons
shall, unless and until removed after expiration of the distribution compliance
period, bear a restrictive legend substantially in the following form:
 
“The securities evidenced by this certificate and any underlying common shares
have not been registered under the U.S. Securities Act of 1933 (“Act”) but have
been offered and sold in reliance upon Regulation S under the Act.  Transfer of
these securities is prohibited except in accordance with the provisions of
Regulation S, pursuant to registration under the Act, or pursuant to an
exemption from registration under the Act.  Any hedging transactions involving
these securities may not be conducted unless in compliance with the Act.”
 
               Section 2.2            Closing.
 
The closing of the Securities Exchange (the “Closing”) will take place as at
date of the execution of this Agreement by both parties, unless another time or
date, or both, are agreed to in writing by the parties hereto.  
 
               Section 2.3            Effectiveness.
 
The Securities Exchange shall be effective upon the Closing.
 
Section 2.4            Exchange of Company Certificates.
 
 
6
 

 
 
(a)          Promptly after the Closing Date, the Purchaser, and/or its duly
appointed Exchange Agent, shall cause to be mailed to each shareholder of the
Company that has accepted the Offer, as of the Closing Date, a letter of
transmittal and instructions for use in effecting the surrender of the
certificates representing shares of Company Capital Stock (the “Company
Certificates”) in exchange for IMA Common Stock.  Upon surrender of a Company
Certificate for cancellation to the Exchange Agent or to such other agent or
agents reasonably acceptable to the Company as may be appointed by the
Purchaser, together with such letter of transmittal, properly completed and duly
executed in accordance with the instructions thereto, the holder of such Company
Certificate shall be entitled to receive in exchange therefor the applicable
number of shares of IMA Common Stock (based on the conversion ratio set forth in
Section 2.1(a)) for each share of Company Capital Stock represented by such
Company Certificate, and the shares of Company Capital Stock represented by such
Company Certificate so surrendered shall be transferred to the Purchaser.  The
Purchaser reserves the right for certain U.S. federal income tax purposes,
subject to the Company’s consent, to make a cash payment to any tendering
Company shareholder in lieu of IMA Common Stock for any part of the Company
Capital Stock tendered, but such cash consideration shall not exceed $5,000
dollars in total.  This cash consideration may or may not be provided pro rata
to exchanging Company shareholders, as determined by the parties for
administrative convenience.  If the shares of IMA Common Stock are to be issued
in the name of a Person other than the Person in whose name the surrendered
Company Certificate is registered, it shall be a condition of issuance that
instructions to that effect shall be delivered to the Exchange Agent with the
Company Certificate and that the Person requesting such issuance shall have paid
all transfer and other Taxes required by reason of the issuance to a Person
other than the registered holder of the Company Certificate surrendered or shall
have established to the satisfaction of the Purchaser that such Tax either has
been paid or is not applicable.  Until surrendered as contemplated by this
Section 2.4(b), each Company Certificate held by a shareholder of the Company
that has accepted the Offer shall be deemed after the Closing Date to represent
only the right to receive the shares of IMA Common Stock (based on the
conversion ratio set forth in Section 2.1(a)) for each share of Company Capital
Stock as contemplated by this Section 2.4(b).
 
               (b)         In the event any Company Certificates shall have been
lost, stolen or destroyed, then upon the making of an affidavit of that fact by
the Person claiming such Company Certificate(s) to be lost, stolen or destroyed
and, if required by the Purchaser, the posting by such Person of a bond in such
sum as the Purchaser may reasonably direct as indemnity against any claim that
may be made against it with respect to such Company Certificate(s), the Exchange
Agent will issue the IMA Common Stock pursuant to Section 2.4(b) deliverable in
respect of the shares of Company Capital Stock represented by such lost, stolen
or destroyed Company Certificates.
 
ARTICLE III - REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
Except as set forth on the schedule delivered by the Company to the Purchaser
prior to the execution and delivery of this Agreement (the “Company Disclosure
Schedule”), the Company represents and warrants to the Purchaser that all of the
statements contained in this Article III are true and correct as of the date of
this Agreement (or, if made as of a specified date, as of such date), and will
be true and correct as of the Closing Date as though made on the Closing
Date.  Matters disclosed in the Company Disclosure Schedule pursuant to any
Section thereof shall be deemed to be disclosed on each of the other Sections of
the Company Disclosure to the extent the applicability of the disclosure to such
other Section is reasonably inferable from the disclosure made.
 
7
 

 
 
               Section 3.1            Organization, Qualification, Etc.
 
(a)          The Company is a corporation duly organized, validly existing and
in good standing under the laws of the England and Wales, and has the corporate
power and authority required for it to own its properties and assets and to
carry on its business as it is now being conducted.  The Company is duly
qualified to do business and is in good standing in each jurisdiction in which
the ownership of its properties or the conduct of its business requires such
qualification, except for jurisdictions in which the failure to be so qualified
or in good standing would not, individually or in the aggregate, be reasonably
expected to have a Material Adverse Effect (as defined in Section 9.11) on the
Company.  The Company has delivered or made available to the Purchaser copies of
the incorporation documents of the Company.  Such incorporation documents are
complete and correct and in full force and effect, and the Company is not in
violation of any of the provisions of its charter documents.
 
(b)          Each of/any of the Company’s Subsidiaries that may exist is a
corporation or other business entity duly organized, validly existing and in
good standing under the laws of its jurisdiction of incorporation or
organization.  Each of the Company’s Subsidiaries (i) has the corporate or other
organizational power and authority required for it to own its properties and
assets and to carry on its business as it is now being conducted and (ii) is
duly qualified to do business and is in good standing in each jurisdiction in
which the ownership of its properties or the conduct of its business requires
such qualification, except for jurisdictions in which the failure to be so
qualified or in good standing would not, individually or in the aggregate, be
reasonably expected to have a Material Adverse Effect on the Company.  All the
outstanding shares of capital stock of, or other ownership interests in, the
Company’s Subsidiaries are duly authorized, validly issued, fully paid and
non-assessable and are owned by the Company or its Subsidiaries, free and clear
of all liens, claims, mortgages, encumbrances, pledges, security interests,
equities or charges of any kind (each, a “Lien”).  All the outstanding shares of
capital stock of, or other ownership interests in, the Company’s Subsidiaries
are wholly owned by the Company, directly or indirectly, except as set forth in
the Company Disclosure Schedule.  Other than the Subsidiaries listed in
Section 3.1 of the Company Disclosure Schedule, there are no Persons (as defined
in Section 9.11) in which the Company owns, of record or beneficially, any
direct or indirect equity or similar interest or any right (contingent or
otherwise) to acquire the same.
 
Section 3.2            Capital Stock.
 
(a)          As of the date hereof, the issued capital stock of the Company
consists of 129,606 shares of SSG Common Stock..
 
8
 

 
 
(b)          Except as disclosed on the Company Disclosure Schedule, all the
outstanding shares of the SSG Common Stock are duly authorized, validly issued,
fully paid and non-assessable.  Except as set forth in paragraph (a) above and
as listed on Section 3.2(a) of the Company Disclosure Schedule, and except for
the transactions contemplated by this Agreement, (1) there are no shares of
capital stock of the Company authorized, issued or outstanding, (2) there are no
authorized or outstanding options, warrants, calls, preemptive rights,
subscriptions or other rights, agreements, arrangements or commitments of any
character obligating the Company or any of its Subsidiaries to issue, transfer
or sell or cause to be issued, transferred or sold any shares of capital stock
or other equity interest in the Company or any of its Subsidiaries or securities
convertible into or exchangeable for such shares or equity interests, or
obligating the Company or any of its Subsidiaries to grant, extend or enter into
any such option, warrant, call, subscription or other right, agreement,
arrangement or commitment, and (3) there are no outstanding contractual
obligations of the Company or any of its Subsidiaries to repurchase, redeem or
otherwise acquire any capital stock of the Company or any Subsidiary or to
provide funds to make any investment (in the form of a loan, capital
contribution or otherwise) in any Subsidiary (other than a Subsidiary that is
wholly owned, directly or indirectly, by the entity obligated to provide such
funds) or other entity.  No Subsidiary of the Company owns any shares of Company
Capital Stock.
 
           Section 3.3                Corporate Authority Relative to this
Agreement; No Violation.
 
(a)          The Company has the corporate power and authority to enter into
this Agreement and to carry out its obligations hereunder.  The execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby have been duly and validly authorized by the Board of Directors of the
Company and, except for submitting the Offer to the Company’s shareholders, no
other corporate proceedings on the part of the Company are necessary to
authorize the consummation of the transactions contemplated hereby.  This
Agreement has been duly and validly executed and delivered by the Company and,
assuming this Agreement constitutes a valid and binding agreement of the
Purchaser, constitutes a valid and binding agreement of the Company, enforceable
against the Company in accordance with its terms.
 
(b)          None of the execution, delivery or performance of this Agreement by
the Company, the consummation by the Company of the transactions contemplated
hereby or compliance by the Company with any of the provisions hereof will
(i) conflict with or result in any breach of any provision of the charter
documents of the Company or any of its Subsidiaries, (ii) require any filing by
the Company or any of its Subsidiaries with, or permit, authorization, consent
or approval of, any federal, regional, state or local court, arbitrator,
tribunal, administrative agency or commission or other governmental or other
regulatory authority or agency, whether U.S. or foreign (a “Governmental
Entity”), (iii) except as set forth in Section 3.3(b) of the Company Disclosure
Schedule, result in a violation or breach of, or constitute (with or without due
notice or lapse of time or both) a default (or give rise to any right of
termination, amendment, cancellation or acceleration) under, any of the terms,
conditions or provisions of any note, bond, mortgage, indenture, lease, license,
contract, agreement or other instrument or obligation to which the Company or
any of its Subsidiaries is a party or by which any of them or any of their
properties or assets may be bound (the “Company Agreements”), or (iv) violate
any order, writ, injunction, decree, judgment, permit, license, ordinance, law,
statute, rule or regulation applicable to the Company, any of its Subsidiaries
or any of their properties or assets, excluding from the foregoing clauses (ii),
(iii) and (iv) such filings, permits, authorizations, consents, approvals,
violations, breaches or defaults that would not, individually or in the
aggregate, be reasonably expected to have a Material Adverse Effect on the
Company.
 
9
 

 
 
Section 3.4            Reports and Financial Statements.
 
The Company has previously furnished or otherwise made available to the
Purchaser true and complete copies of its consolidated financial statements for
the fiscal years ended 2015 & 2016 (the “Company Financial Statements”).  The
Company Financial Statements (together with any related notes and schedules)
fairly present in all material respects the consolidated financial position of
the Company and its consolidated Subsidiaries as of the dates thereof and the
results of operations and cash flows or other information included therein for
the periods then ended (subject, in the case of the draft financial statements,
to normal, recurring year-end adjustments), and were prepared in each case in
accordance with International Financial Reporting Standards (“IFRS”)
consistently applied during the periods involved (except as otherwise disclosed
in the notes thereto).
 
               Section 3.5            No Undisclosed Liabilities.
 
Except as set forth in the most recent financials statements included in the
Company Financial Statements, neither the Company nor any of its Subsidiaries
has any liabilities or obligations of any nature required to be set forth in a
consolidated balance sheet of the Company and its consolidated Subsidiaries
under IFRS whether or not accrued, contingent or otherwise, and there is no
existing condition, situation or set of circumstances that could be expected to
result in such a liability or obligation, except liabilities or obligations
that, individually or in the aggregate, would not be reasonably expected to have
a Material Adverse Effect on the Company.
 
               Section 3.6            No Violation of Law.
 
The businesses of the Company and its Subsidiaries are not being conducted in
violation of any order, writ, injunction, decree, judgment, permit, license,
ordinance, law, statute, rule or regulation of any Governmental Entity (provided
that no representation or warranty is made in this Section 3.6 with respect to
Environmental Laws, as defined in Section 3.7(f)), except (a) as described in
the Company Disclosure Schedule, and (b) for violations or possible violations
that would not, individually or in the aggregate, be reasonably expected to have
a Material Adverse Effect on the Company.
 
Section 3.7            Environmental Matters.
 
(a)          To the knowledge of the Company, each of the Company and its
Subsidiaries has obtained all material licenses, permits, authorizations,
approvals and consents from Governmental Entities that are required under any
applicable Environmental Law (as hereinafter defined) and necessary for it to
carry on its business or operations as now conducted (“Environmental
Permits”).  Each of such Environmental Permits is in full force and effect, and
each of the Company and its Subsidiaries is in material compliance with the
terms and conditions of all such Environmental Permits and with all applicable
Environmental Laws, except where the failure to have such Environmental Permits
or be in compliance would not be reasonably expected to have a Material Adverse
Effect on the Company.
 
(b)          There are no material Environmental Claims (as hereinafter defined)
pending or, to the knowledge of the Company, threatened against the Company or
any of its Subsidiaries, or, to the knowledge of the Company, for which the
Company or any of its Subsidiaries is liable.
 
10
 

 
 
(c)          To the knowledge of the Company, there are no past or present
actions, activities, circumstances, conditions, events or incidents, including,
without limitation, the release, threatened release or presence of any Hazardous
Material (as hereinafter defined), that could form the basis of any
Environmental Claim against the Company or any of its Subsidiaries, or for which
the Company or any of its Subsidiaries is liable, which could reasonably be
expected to have a Material Adverse Effect.
 
(d)          To the knowledge of the Company, no site or facility owned,
operated, used or leased by the Company or any of its Subsidiaries now or during
the three (3) year period prior to the date hereof, is listed or proposed for
listing on the National Priorities List promulgated pursuant to the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended, and the rules and regulations thereunder (“CERCLA”) or any comparable
foreign laws applicable to the property of the Company or its Subsidiaries.
 
               (e)          No Liens on any property or asset of the Company or
its Subsidiaries have arisen under or pursuant to any Environmental Law, and no
action of any Governmental Entity has been taken or, to the knowledge of the
Company, is in process that could subject any of such properties or assets to
such Liens, except as would not individually or in the aggregate have a Material
Adverse Effect on the Company.
 
(f)          As used in this Agreement:
 
(i)            “Environmental Claim” means any claim, action, lawsuit or
proceeding by any Person that seeks to impose liability (including, without
limitation, liability for investigatory costs, cleanup costs, governmental
response costs, natural resources, damages, property damages, personal injuries
or penalties) arising out of, based on or resulting from (A) the presence, or
release or threatened release, of any Hazardous Materials at any location,
whether or not owned or operated by (i) the Company or any of its Subsidiaries,
with regard to Section 3.7, or (ii) the Purchaser or any of its Subsidiaries,
with regard to Section 4.7, or (B) circumstances that would give rise to any
violation, or alleged violation, of any Environmental Law, in each case, except
as would not individually or in the aggregate have a Material Adverse Effect on
the Company or Purchaser, as the case may be.
 
(ii)            “Environmental Law” means any law or order of any Governmental
Entity relating to (A) the generation, treatment, storage, disposal, use,
handling, manufacturing, transportation or shipment of Hazardous Materials or
(B) the environment or to emissions, discharges, releases or threatened releases
of Hazardous Material into the environment.
 
(iii)            “Hazardous Materials” means (A) any petroleum or petroleum
products, radioactive materials or friable asbestos; (B) any chemicals or other
materials or substances that are now defined as or included in the definition of
“hazardous substances,” “hazardous wastes,” “hazardous materials,” “extremely
hazardous wastes,” “restricted hazardous wastes,” “toxic substances,” “toxic
pollutants,” “pollutants,” contaminants,” “infectious wastes,” “hazardous
chemicals” or “hazardous pollutants,” under any Environmental Law; and
(C) pesticides.
 
11
 

 
 
Section 3.8            Employee Benefit Plans; ERISA.
 
(a)          The Company and its Subsidiaries do not have any liabilities or
obligations with respect to Company Plans or Foreign Plans (whether or not
accrued, contingent or otherwise) that could reasonably be expected to have a
Material Adverse Effect on the Company.
 
(b)          There are no pending or, to the Company’s knowledge, threatened, or
anticipated claims by or on behalf of any Company Plan, by any employee or
beneficiary covered under any such Company Plan, or otherwise involving any such
Company Plan (other than routine claims for benefits) which, individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect.
 
(c)          The Company has complied with all obligations imposed on it by
applicable law in connection with each Foreign Plan except where such
non-compliance would not be reasonably expected to have a Material Adverse
Effect on the Company.
 
(d)          There are no pending or, to the Company’s knowledge, scheduled
audits of any Company Plan or Foreign Plan by any Governmental Entity or any
pending or, to the Company’s knowledge, threatened claims or penalties resulting
from any such audit.
 
(e)          As used in this Agreement:
 
(i)            “Company Plans” mean each deferred compensation, incentive
compensation or equity compensation plan; “welfare” plan, fund or program
(within the meaning of section 3(1) of the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”)); “pension” plan, fund or program (within the
meaning of section 3(2) of ERISA); each material employment, consulting,
termination or severance agreement; and each other material employee benefit
plan, fund, program, agreement or arrangement, in each case, that is sponsored,
maintained or contributed to or required to be contributed to by the Company or
by any trade or business, whether or not incorporated (an “ERISA Affiliate”),
that together with the Company would be deemed a “single employer” within the
meaning of section 4001(b) of ERISA, or to which the Company or an ERISA
Affiliate is party, for the benefit of any employee or former employee of the
Company or any Subsidiary.
 
(ii)            “Foreign Plans” means plans maintained outside the United States
primarily for the benefit of persons who are not citizens or residents of the
United States that provide coverage mandated by applicable foreign law.
 
12
 

 
 
Section 3.9            Absence of Certain Changes or Events.
 
Except as disclosed in the Company Disclosure Schedule, since the date of the
most recent financial statements provided pursuant to Section 3.4 above, the
Company has conducted its business in the ordinary course consistent with past
practice and, since such date, there has not occurred:  (i) any change,
development, event or other circumstance, situation or state of affairs that has
had or could reasonably be expected to have a Material Adverse Effect on the
Company; (ii) any damage to, destruction or loss of any asset of the Company or
any of its Subsidiaries (whether or not covered by insurance) that could
reasonably be expected to have a Material Adverse Effect on the Company;
(iii) any material change by the Company in its accounting methods, principles
or practices; (iv) any material revaluation by the Company of any of its assets,
including, without limitation, writing down the value of inventory or writing
off notes or accounts receivable other than in the ordinary course of business
consistent with past practices; or (v) any sale of a material amount of assets
(tangible or intangible) of the Company or any of its Subsidiaries other than
the sale of inventory held for sale in the ordinary course of business; or
(vi) any other action or event that would have required the consent of the
Purchaser pursuant to Section 5.1 had such action or event occurred after the
date of this Agreement.
 
               Section 3.10          Litigation.
 
Except as disclosed in the Company Disclosure Schedule, there are no claims,
actions, suits, proceedings, arbitrations or investigations pending (or, to the
knowledge of the Company, threatened) against or affecting the Company or its
Subsidiaries or any of their respective properties or assets at law or in
equity, by or before any Governmental Entity that could, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect on the
Company.
 
               Section 3.11          Offer Documents.
 
No information supplied by the Company for inclusion in the Offer Documents
will, at the time the Offer Documents or any amendments or supplements thereto
are first sent or given to shareholders or option holders of the Company,
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary in order to make the statements
made therein, in the light of the circumstances under which they are made, not
misleading.  Notwithstanding the foregoing, the Company makes no representation
or warranty with respect to information supplied by or on behalf of the
Purchaser that is contained in any of the foregoing documents.
 
Section 3.12          Intellectual Property.
 
(a)          Except as would not have, individually or in the aggregate, a
Material Adverse Effect on the Company, the Company and its Subsidiaries own or
have, and after the Closing Date will have, valid rights to use all items of
Intellectual Property utilized in the conduct of the business of the Company and
its Subsidiaries as presently conducted or contemplated to be conducted, free
and clear of all Liens.
 
13
 

 
 
(b)          Except as would not have, individually or in the aggregate, a
Material Adverse Effect on the Company, (i) neither the Company nor any
Subsidiary of the Company is in default (or with the giving of notice or lapse
of time or both, would be in default) under any license or other grant to use
any of the Intellectual Property, (ii) to the knowledge of the Company, such
Intellectual Property is not being infringed or violated by any third party,
(iii) neither the Company nor any Subsidiary is infringing or violating any
Intellectual Property of any third party, and (iv) in the last three years
neither the Company nor any Subsidiary has received any written claim or notice
of infringement or violation concerning any Intellectual Property from any third
party.
 
(c)          Except as would not individually or in the aggregate have a
Material Adverse Effect on the Company, the Company or a Subsidiary is listed in
the records of the appropriate United States, state or foreign registry as the
sole current owner of record for each Trademark, Domain Name, Patent, and
Copyright application and registration owned by the Company or its Subsidiaries.
 
(d)          Except as would not individually or in the aggregate have a
Material Adverse Effect on the Company, the Intellectual Property owned by the
Company or any Subsidiary and, to the knowledge of the Company, any Intellectual
Property used by the Company or any Subsidiary, is subsisting, in full force and
effect, and has not been cancelled, expired, or abandoned, and, to the knowledge
of the Company is valid and enforceable.
 
(e)          Except as would not individually or in the aggregate have a
Material Adverse Effect on the Company, no current or former director, officer,
or employee of the Company or any Subsidiary (or any of their respective
predecessors in interest) will, after giving effect to the transactions
contemplated herein, own or retain any rights to use any of the Intellectual
Property owned or used by the Company or any Subsidiary.
 
(f)          As used in this Agreement, “Intellectual Property” means all of the
following:  (i) U.S. and foreign trademarks, service marks, trade dress, logos,
trade names, brand names, corporate names, assumed names, business names and
general intangibles of like nature, together with all goodwill, registrations
and applications related to the foregoing (collectively, the “Trademarks”),
(ii) Internet domain names (“Domain Names”), (iii) U.S. and foreign patents,
industrial designs, invention disclosures, and any and all divisions,
continuations, continuations-in-part, reissues, continuing patent applications,
reexaminations, and extensions thereof, any counterparts claiming priority
therefrom, utility models, patents of importation/confirmation, certificates of
invention, certificates of registration and like statutory rights related to the
foregoing (collectively, the “Patents”), (iv) U.S. and foreign copyrights, and
all registrations and applications to register the foregoing (collectively, the
“Copyrights”), (v) all categories of trade secrets as defined in the Uniform
Trade Secrets Act and under corresponding foreign statutory and common law,
including, but not limited to, business, technical and know-how information
(collectively, the “Trade Secrets”) (vi) computer programs, including any and
all software implementation of algorithms, models and methodologies, whether in
source or object code form, user interfaces, databases and compilations,
including any and all data and collections of data, and all manuals and other
specifications and documentation and all know-how relating thereto
(collectively, “Computer Software”), (vii) rights of publicity and privacy
relating to the use of names, likenesses, voices, signatures and biographical
information of real persons, and (ix) all licenses and agreements pursuant to
which the Company or Purchaser, as the case may be, or any Subsidiary has
acquired rights in or to any Trademarks, Domain Names, Patents, Trade Secrets,
technology, know-how, Computer Software, rights of publicity or Copyrights, or
agreements pursuant to which the Company or Purchaser, as the case may be, has
licensed or transferred the right to use any of the foregoing.
 
14
 

 
 
Section 3.13          Tax Matters.
 
               (a)          To the knowledge of the Company, all Tax Returns
required to be filed by or on behalf of the Company, each of its Subsidiaries
and each affiliated, combined, consolidated or unitary group of which the
Company or any of its Subsidiaries is a member (a “Company Affiliated Group”)
have been filed or requests for extensions have been filed and any such
extension has been granted and has not expired, and all such filed Tax Returns
are complete and accurate in all material respects.  All Taxes due and owing by
the Company, any Subsidiary of the Company or any Company Affiliated Group have
been paid, or adequately reserved for.  There is no audit, examination,
deficiency, refund litigation, proposed adjustment or matter in controversy with
respect to any Taxes due and owing by the Company, any Subsidiary of the Company
or any Company Affiliated Group that if determined adversely would, individually
or in the aggregate, be reasonably expected to have a Material Adverse Effect on
the Company.  All assessments for Taxes due and owing by the Company, any
Subsidiary of the Company or any Company Affiliated Group with respect to
completed and settled examinations or concluded litigation have been paid,
except to the extent any failures to pay would not individually or in the
aggregate be reasonably expected to have a Material Adverse Effect on the
Company.  Neither the Company nor any of its Subsidiaries has any liability
under any foreign Tax law or under Treasury Regulation Section 1.1502-6 for U.S.
federal income Taxes of any Person other than the Company and its Subsidiaries,
except as would not be reasonably expected to have a Material Adverse Effect on
the Company.  The Company and each of its Subsidiaries have complied in all
material respects with all rules and regulations relating to the withholding of
Taxes, except as would not be reasonably expected to have a Material Adverse
Effect on the Company.
 
(b)          Except as set forth on the Disclosure Schedule neither the Company
nor any Subsidiary of the Company has (i) entered into a closing agreement or
other similar agreement with a taxing authority relating to Taxes of the Company
or any Subsidiary of the Company with respect to a taxable period for which the
statute of limitations is still open, except to the extent such agreement would
not have a Material Adverse Effect on the Company, or (ii) except as set forth
on the Disclosure Schedule, with respect to U.S. federal income Taxes, granted
any waiver of any statute of limitations with respect to, or any extension of a
period for the assessment of, any income Tax, in either case, that is still
outstanding. There are no Liens relating to Taxes upon the assets of the Company
or any Subsidiary of the Company other than Liens relating to Taxes not yet due,
Liens for which adequate reserves have been established or Liens not in excess
of $100,000 in the aggregate.
 
(c)          Neither the Company nor any Subsidiary of the Company is a party to
or is bound by any Tax sharing agreement, Tax indemnity obligation or similar
agreement or practice in respect of Taxes (other than with respect to agreements
solely between or among members of the consolidated group of which the Company
is the common parent) except to the extent any Tax sharing agreement would not
individually or in the aggregate be reasonably expected to have a Material
Adverse Effect on the Company.
 
15
 

 
 
(d)          For purposes of this Agreement: (i) “Taxes” means any and all
federal, state, local, foreign or other taxes of any kind (together with any and
all interest, penalties, additions to tax and additional amounts imposed with
respect thereto) imposed by any taxing authority, including, without limitation,
taxes or other charges on or with respect to income, franchises, windfall or
other profits, gross receipts, property, sales, use, capital stock, payroll,
employment, social security, workers’ compensation, unemployment compensation or
net worth, taxes or other charges in the nature of excise, withholding, ad
valorem or value added, any license, transfer tax or any other custom, duty,
government fee or other like assignment and (ii) “Tax Return” means any return,
report or similar statement (including the attached schedules) required to be
filed with respect to any Tax, and any information return, claim for refund,
amended return or declaration of estimated Tax.
 
               Section 3.14          No Required Vote of the Company
Shareholders.
 
No vote of the holders of any class or series of the Company’s capital stock is
necessary to approve and adopt this Agreement.
 
               Section 3.15          Employment Matters.
 
Neither the Company nor any of its Subsidiaries has experienced any work
stoppages, strikes, collective labor grievances, other collective bargaining
disputes or claims of unfair labor practices in the last year.  There is no
organizational effort presently being made or, to the knowledge of the Company,
threatened by or on behalf of any labor union with respect to employees of the
Company or any of its Subsidiaries.
 
ARTICLE IV - REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
 
The Purchaser represents and warrants to the Company that all of the statements
contained in this Article IV are true and correct as of the date of this
Agreement (or, if made as of a specified date, as of such date), and will be
true and correct as of the Closing Date as though made on the Closing Date,
except as set forth on the schedule delivered by the Purchaser to the Company
prior to the execution and delivery of this Agreement (the “Purchaser Disclosure
Schedule”); provided that no such exceptions shall be made in respect of Section
4.2.  Matters disclosed in the Purchaser Disclosure Schedule pursuant to any
Section thereof shall be deemed to be disclosed on each of the other Sections of
the Purchaser Disclosure to the extent the applicability of the disclosure to
such other Section is reasonably inferable from the disclosure made.
 
Section 4.1            Organization, Qualification, Etc.
 
The Purchaser is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation, has the
corporate power and authority and all governmental approvals required for it to
own its properties and assets and to carry on its business as it is now being
conducted or presently proposed to be conducted.  The Purchaser is duly
qualified to do business and is in good standing in each jurisdiction in which
the ownership of its properties or the conduct of its business requires such
qualification, except for jurisdictions in which the failure to be so qualified
and in good standing would not, individually or in the aggregate, have a
Material Adverse Effect on the Purchaser or delay consummation of the
transactions contemplated by this Agreement or otherwise prevent the Purchaser
from performing its obligations hereunder.
 
16
 

 
 
Section 4.2            Capital Stock.
 
(a)          The authorized capital stock of the Purchaser consists of
400,000,000 shares of common stock (“IMA Common Stock”), par value $.00025 per
share.  As of the date hereof 46,200,000 (on a fully-diluted basis) shares of
IMA Common Stock were issued and outstanding.
 
(b)          All the outstanding shares of IMA Common Stock are duly authorized,
validly issued, fully paid and non-assessable.  Except as set forth in
paragraph (a) above, and except for the transactions contemplated by this
Agreement, (1) there are no shares of capital stock of the Purchaser authorized,
issued or outstanding, (2) there are no authorized or outstanding options,
warrants, calls, preemptive rights, subscriptions or other rights, agreements,
arrangements or commitments of any character obligating the Purchaser or any of
its Subsidiaries to issue, transfer or sell or cause to be issued, transferred
or sold any shares of capital stock or other equity interest in the Purchaser or
any of its Subsidiaries or securities convertible into or exchangeable for such
shares or equity interests, or obligating the Purchaser or any of its
Subsidiaries to grant, extend or enter into any such option, warrant, call,
subscription or other right, agreement, arrangement or commitment, and (3) there
are no outstanding contractual obligations of the Purchaser or any of its
Subsidiaries to repurchase, redeem or otherwise acquire any capital stock of the
Purchaser or any Subsidiary or to provide funds to make any investment (in the
form of a loan, capital contribution or otherwise) in any Subsidiary (other than
a Subsidiary that is wholly owned, directly or indirectly, by the entity
obligated to provide such funds) or other entity.  No Subsidiary of the
Purchaser owns any shares of IMA Common Stock.
 
               Section 4.3            Corporate Authority Relative to this
Agreement; No Violation.
 
(a)          The Purchaser has the corporate power and authority to enter into
this Agreement and to carry out its obligations hereunder.  The execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby have been duly and validly authorized by the Board of Directors of the
Purchaser.  No corporate proceedings on the part of the Purchaser (including its
shareholders) are necessary to authorize the consummation of the transactions
contemplated hereby.  This Agreement has been duly and validly executed and
delivered by the Purchaser and, assuming this Agreement constitutes a valid and
binding agreement of the Company, constitutes a valid and binding agreement of
the Purchaser, enforceable against the Purchaser in accordance with its terms.
 
17
 

 
 
(b)          Except for the filings as may be required under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), none of the execution,
delivery or performance of this Agreement by the Purchaser, the consummation by
the Purchaser of the transactions contemplated hereby or compliance by the
Purchaser with any of the provisions hereof will (i) conflict with or result in
any breach of any provision of the articles of incorporation or by-laws of the
Purchaser or the certificate of incorporation, by-laws or similar organizational
documents of any of its Subsidiaries, (ii) require any filing with, or permit,
authorization, consent or approval of, any Governmental Entity, (iii) result in
a violation or breach of, or constitute (with or without due notice or lapse of
time or both) a default (or give rise to any right of termination, amendment,
cancellation or acceleration) under, any of the terms, conditions or provisions
of any note, bond, mortgage, indenture, lease, license, contract, agreement or
other instrument or obligation to the Purchaser or any of its Subsidiaries is a
party or by which any of them or any of their respective properties or assets
may be bound (the “ Purchaser Agreements”), or (iv) violate any order, writ,
injunction, decree, judgment, permit, license, ordinance, law, statute, rule or
regulation applicable to the Purchaser, any of its Subsidiaries or any of their
respective properties or assets, excluding from the foregoing clauses (ii),
(iii) and (iv) such violations, breaches or defaults that would not,
individually or in the aggregate, be reasonably expected to have a Material
Adverse Effect on the Purchaser.
 
               Section 4.4            Reports and Financial Statements.
 
(a)          The IMA Common Stock has been registered under Section 12(g) of the
Exchange Act and the Purchaser is subject to the periodic reporting requirements
of Section 13 of the Exchange Act.  The Purchaser has previously furnished or
otherwise made available to the Company true and complete copies of:
 
(i)            the Annual Reports on Form 10-K filed by the Purchaser with the
SEC for the fiscal years ended October 31, 2014 and 2015;
 
(ii)           the Quarterly Reports on Form 10-Q filed by the Purchaser with
the SEC for the quarters ended January 31, 2016, April 30, 2016, and July 31,
2016; and
 
               (iii)          all Current Reports, if any, on Form 8-K filed by
the Purchaser with the SEC since January 1, 2015.
 
18
 

 
 
(b)          As of their respective dates, such reports filed by the Purchaser
prior to the date hereof (collectively with, and giving effect to, any
amendments, supplements and exhibits thereto filed prior to the date hereof,
“Purchaser SEC Reports”) (i) complied as to form in all material respects with
the applicable requirements of the Exchange Act and the rules and regulations
promulgated thereunder in effect as of the date of filing, and (ii) did not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not
misleading.  Except to the extent that information contained in any Purchaser
SEC Report was amended or was superseded by a later filed Purchaser SEC Report,
none of the Purchaser SEC Reports contains any untrue statement of a material
fact or omits to state any material fact required to be stated therein or
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.   The audited
financial statements and unaudited interim financial statements included in the
Purchaser SEC Reports (including any related notes and schedules) fairly present
in all material respects the financial position of the Purchaser as of the dates
thereof and the results of operations and cash flows for the periods then ended
(subject, in the case of the unaudited interim financial statements, to normal
recurring year-end adjustments), and in each case were prepared in accordance
with generally accepted accounting principles in the United States (“GAAP”)
consistently applied during the periods involved (except as otherwise disclosed
in the notes thereto).  Except as reflected in the Purchaser Disclosure
Schedules, the Purchaser has filed all reports, registration statements and
other filings required to be filed by it with the SEC under the rules and
regulations of the SEC.  Purchaser represents and warrants to the Company that,
as of the respective dates thereof, all reports of the type referred to in this
Section 4.4 that the Purchaser files with the SEC on or after the date hereof
will not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading.  The audited financial statements and the unaudited interim
financial statements included in such reports (including any related notes and
schedules) will fairly present in all material respects the financial position
of the Purchaser as of the dates thereof and the results of operations and cash
flows or other information included therein for the periods then ended (subject,
in the case of the interim financial statements, to normal, recurring year-end
adjustments), and will be prepared in each case in accordance with GAAP
consistently applied during the periods involved (except as otherwise disclosed
in the notes thereto).
 
(c)          The Purchaser maintains disclosure controls and procedures required
by Rule 13a-15 or 15d-15 under the Exchange Act; such controls and procedures
are effective to ensure that all material information concerning the Purchaser
is made known on a timely basis to the individuals responsible for the
preparation of the Purchaser’s filings with the SEC and other public disclosure
documents.
 
(d)          The Chief Executive Officer and the Chief Financial Officer of the
Purchaser have signed, and the Purchaser has furnished to the SEC, all
certifications required by Sections 302 and 906 of the Sarbanes-Oxley Act of
2002; such certifications contain no qualifications or exceptions to the matters
certified therein and have not been modified or withdrawn; and neither the
Purchaser nor any of its officers has received notice from any governmental
entity questioning or challenging the accuracy, completeness, form or manner of
filing or submission of such certifications.  
 
19
 

 
 
Section 4.5            No Undisclosed Liabilities.
 
Except as set forth on the most recent financial statements included in the
Purchaser SEC Reports, neither the Purchaser nor any of its Subsidiaries has any
liabilities or obligations of any nature required to be set forth in a
consolidated balance sheet of the Purchaser and its consolidated Subsidiaries
under GAAP whether or not accrued, contingent or otherwise, and there is no
existing condition, situation or set of circumstances that could be expected to
result in such a liability or obligation, except liabilities or obligations
that, individually or in the aggregate, would not be reasonably expected to have
a Material Adverse Effect on the Purchaser.
 
               Section 4.6            No Violation of Law.
 
The businesses of the Purchaser and its Subsidiaries are not being conducted in
violation of any order, writ, injunction, decree, judgment, permit, license,
ordinance, law, statute, rule or regulation of any Governmental Entity (provided
that no representation or warranty is made in this Section 4.6 with respect to
Environmental Laws), including without limitation the Securities Act, the
Securities Exchange Act of 1934, the applicable rules and regulations of the SEC
and the applicable securities laws and rules and regulations of any state,
except (a) as described in the Purchaser Disclosure Schedule, and (b) for
violations or possible violations that would not, individually or in the
aggregate, be reasonably expected to have a Material Adverse Effect on the
Purchaser.
 
               Section 4.7            Environmental Matters.
 
(a)          Each of the Purchaser and its Subsidiaries has obtained all
material Environmental Permits.  Each Environmental Permit is in full force and
effect, and each of the Purchaser and its Subsidiaries is in material compliance
with the terms and conditions of all such Environmental Permits and with all
applicable Environmental Laws, except where the failure to have such
Environmental Permits or be in compliance would not be reasonably expected to
have a Material Adverse Effect on the Purchaser.
 
(b)          There are no material Environmental Claims pending or, to the
knowledge of the Purchaser, threatened against the Purchaser or any of its
Subsidiaries, or, to the knowledge of the Purchaser, for which the Purchaser or
any of its Subsidiaries is liable.
 
(c)          To the knowledge of the Purchaser, there are no past or present
actions, activities, circumstances, conditions, events or incidents, including,
without limitation, the release, threatened release or presence of any Hazardous
Material that could form the basis of any Environmental Claim against the
Purchaser or any of its Subsidiaries, or for which the Purchaser or any of its
Subsidiaries is liable, which could reasonably be expected to have a Material
Adverse Effect.
 
(d)          To the knowledge of the Purchaser, no site or facility owned,
operated, used or leased by the Purchaser or any of its Subsidiaries now or
during the three (3) year period prior to the date hereof, is listed or proposed
for listing on the National Priorities List promulgated pursuant to CERCLA or
any comparable foreign laws applicable to the property of the Purchaser or its
Subsidiaries.
 
20
 

 
 
(e)          No Liens on any property or asset of the Purchaser or its
Subsidiaries have arisen under or pursuant to any Environmental Law, and no
action of any Governmental Entity has been taken or, to the knowledge of the
Purchaser, is in process that could subject any of such properties or assets to
such Liens, except as would not individually or in the aggregate have a Material
Adverse Effect on the Purchaser.
 
               Section 4.8            Employee Benefit Plans; ERISA.
 
(a)          The Purchaser Disclosure Schedule contains a true and complete list
of each deferred compensation, incentive compensation or equity compensation
plan; “welfare” plan, fund or program (within the meaning of section 3(1) of
ERISA; “pension” plan, fund or program (within the meaning of section 3(2) of
ERISA); each material employment, consulting, termination or severance
agreement; and each other material employee benefit plan, fund, program,
agreement or arrangement, in each case, that is sponsored, maintained or
contributed to or required to be contributed to by the Purchaser or by any ERISA
Affiliate together with the Purchaser would be deemed a “single employer” within
the meaning of section 4001(b) of ERISA, or to which the Purchaser or an ERISA
Affiliate is party, for the benefit of any employee or former employee of the
Purchaser or any Subsidiary (“Purchaser Plans”). Section 4.8(a) of the Purchaser
Disclosure Schedule also sets forth a list of Foreign Plans of the
Purchaser.  The Purchaser and its Subsidiaries do not have any liabilities or
obligations with respect to Purchaser Plans or Foreign Plans (whether or not
accrued, contingent or otherwise) that are not reflected in the Purchaser
Disclosure Schedule or that could reasonably be expected to have a Material
Adverse Effect on the Purchaser.
 
(b)          With respect to each Purchaser Plan, the Purchaser has delivered or
made available to Company true and complete copies of the Purchaser Plans and
any amendments thereto, any related trust or other funding vehicle, any reports
or summaries required under ERISA or the Code and the most recent determination
letter received from the IRS with respect to each Purchaser Plan intended to
qualify under Section 401 of the Code.
 
(c)          The Purchaser Disclosure Schedule sets forth each Purchaser Plan
under which, as a result of the consummation of the Securities Exchange, either
alone or in combination with another event, (A) any current or former employee
or officer of the Purchaser or any ERISA Affiliate may become entitled to
severance pay, unemployment compensation or any other payment, except as
expressly provided in this Agreement, or (B) the time of payment or the vesting
of any compensation due any such employee or officer may become accelerated, or
the amount of such compensation may become increased.
 
(d)          There are no pending or, to the Purchaser’s knowledge, threatened,
or anticipated claims by or on behalf of any Purchaser Plan, by any employee or
beneficiary covered under any such Purchaser Plan, or otherwise involving any
such Purchaser Plan (other than routine claims for benefits), which individually
or in the aggregate could reasonably be expected to have a Material Adverse
Effect.
 
(e)          The Purchaser has complied with all obligations imposed on it by
applicable law in connection with each Foreign Plan except where such
non-compliance would not be reasonably expected to have a Material Adverse
Effect on the Purchaser.
 
21
 

 
 
(f)          There are no pending or, to the Purchaser’s knowledge, scheduled
audits of any Purchaser Plan or Foreign Plan by any Governmental Entity or any
pending or, to the Purchaser’s knowledge, threatened claims or penalties
resulting from any such audit.
 
               Section 4.9            Absence of Certain Changes or Events.
 
Except as disclosed in the Purchaser Disclosure Schedule, since the date of the
most recent financial statements provided pursuant to Section 3.4 above, the
Purchaser has conducted its business in the ordinary course consistent with past
practice and, since such date, there has not occurred:  (i) any change,
development, event or other circumstance, situation or state of affairs that has
had or could reasonably be expected to have a Material Adverse Effect on the
Purchaser; (ii) any damage to, destruction or loss of any asset of the Purchaser
or any of its Subsidiaries (whether or not covered by insurance) that could
reasonably be expected to have a Material Adverse Effect on the Purchaser;
(iii) any material change by the Purchaser in its accounting methods, principles
or practices; (iv) any material revaluation by the Purchaser of any of its
assets, including, without limitation, writing down the value of inventory or
writing off notes or accounts receivable other than in the ordinary course of
business consistent with past practice; (v) any sale of a material amount of
assets (tangible or intangible) of the Purchaser or any of its Subsidiaries
other than the sale of inventory held for sale in the ordinary course of
business; or (vi) any other action or event that would have required the consent
of the Company pursuant to Section 5.1 had such action or event occurred after
the date of this Agreement.
 
               Section 4.10          Litigation.
 
Except as disclosed in the Purchaser Disclosure Schedule, there are no claims,
actions, suits, proceedings, arbitrations or investigations pending (or, to the
knowledge of the Purchaser, threatened) against or affecting the Purchaser or
its Subsidiaries or any of their respective properties or assets at law or in
equity, by or before any Governmental Entity that could, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect on the
Purchaser.
 
               Section 4.11          Offer Documents.
 
The Offer Documents will not, at the time the Offer Documents or any amendments
or supplements thereto, are first sent or given to shareholders of the Company,
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary in order to make the statements
made therein, in the light of the circumstances under which they are made, not
misleading.  Notwithstanding the foregoing, the Purchaser makes no
representation or warranty with respect to any information supplied by or on
behalf of the Company that is contained in the Offer Documents or any amendment
or supplement thereto.
 
               Section 4.12          Intellectual Property.
 
(a)          Except as would not have, individually or in the aggregate, a
Material Adverse Effect on the Purchaser, the Purchaser and its Subsidiaries own
or have, and after the Closing Date will have, valid rights to use all items of
Intellectual Property utilized in the conduct of the business of the Purchaser
and its Subsidiaries as presently conducted or contemplated to be conducted free
and clear of all Liens.
 
22
 

 
 
(b)          Except as would not have, individually or in the aggregate, a
Material Adverse Effect on the Purchaser, (i) neither the Purchaser nor any
Subsidiary of the Purchaser is in default (or with the giving of notice or lapse
of time or both, would be in default) under any license or other grant to use
any of the Intellectual Property, (ii) to the knowledge of the Purchaser, such
Intellectual Property is not being infringed or violated by any third party,
(iii) neither the Purchaser nor any Subsidiary is infringing or violating any
Intellectual Property of any third party, and (iv) in the last three years
neither the Purchaser nor any Subsidiary has received any written claim or
notIMA of infringement or violation concerning any Intellectual Property from
any third party.
 
(c)          Except as would not individually or in the aggregate have a
Material Adverse Effect on the Purchaser, the Purchaser or a Subsidiary is
listed in the records of the appropriate United States, state or foreign
registry as the sole current owner of record for each Trademark, Domain Name,
Patent, and Copyright application and registration owned by the Purchaser or its
Subsidiaries.
 
(d)          Except as would not individually or in the aggregate have a
Material Adverse Effect on the Purchaser, the Intellectual Property owned by the
Purchaser or any Subsidiary and, to the knowledge of the Purchaser, any
Intellectual Property used by the Purchaser or any Subsidiary, is subsisting, in
full force and effect, and has not been cancelled, expired, or abandoned, and,
to the knowledge of the Purchaser is valid and enforceable.
 
(e)          Except as would not individually or in the aggregate have a
Material Adverse Effect on the Purchaser, no current or former director,
officer, or employee of the Purchaser or any Subsidiary (or any of their
respective predecessors in interest) will, after giving effect to the
transactions contemplated herein, own or retain any rights to use any of the
Intellectual Property owned or used by the Purchaser or any Subsidiary.
 
               Section 4.13          Tax Matters.
 
(a)          To the Purchaser’s knowledge, all Tax Returns required to be filed
by or on behalf of the Purchaser, each of its Subsidiaries and each affiliated,
combined, consolidated or unitary group of which the Purchaser or any of its
Subsidiaries is a member (a “Purchaser Affiliated Group”) have been timely filed
or requests for extensions have been timely filed and any such extension has
been granted and has not expired, and all such filed Tax Returns are complete
and accurate in all material respects.  All Taxes due and owing by the
Purchaser, any Subsidiary of the Purchaser or any Purchaser Affiliated Group
have been paid, or adequately reserved for.  There is no audit, examination,
deficiency, refund litigation, proposed adjustment or matter in controversy with
respect to any Taxes due and owing by the Purchaser, any Subsidiary of the
Purchaser or any Purchaser Affiliated Group which if determined adversely would,
individually or in the aggregate, be reasonably expected to have a Material
Adverse Effect on the Purchaser.  All assessments for Taxes due and owing by the
Purchaser, any Subsidiary of the Purchaser or any Purchaser Affiliated Group
with respect to completed and settled examinations or concluded litigation have
been paid, except to the extent any failures to pay would not individually or in
the aggregate be reasonably expected to have a Material Adverse Effect on the
Purchaser.  Section 3.13(a) of the Purchaser Disclosure Schedule sets forth
(i) the taxable years of the Purchaser for which the statutes of limitations
with respect to U.S. federal income Taxes have not expired or have been
extended, and (ii) with respect to federal income Taxes for such years, those
years for which examinations have been completed, those years for which
examinations are presently being conducted, and those years for which
examinations have not yet been initiated.  Neither the Purchaser nor any of its
Subsidiaries has any liability
 
23
 

 
 
under any foreign Tax law or under Treasury Regulation Section 1.1502-6 for
U.S. federal income Taxes of any Person other than the Purchaser and its
Subsidiaries, except as would not be reasonably expected to have a Material
Adverse Effect on the Purchaser.  The Purchaser and each of its Subsidiaries
have complied in all material respects with all rules and regulations relating
to the withholding of Taxes, except as would not be reasonably expected to have
a Material Adverse Effect on the Purchaser.
 
(b)          Neither the Purchaser nor any Subsidiary of the Purchaser has
(i) entered into a closing agreement or other similar agreement with a taxing
authority relating to Taxes of the Purchaser or any Subsidiary of the Purchaser
with respect to a taxable period for which the statute of limitations is still
open except to the extent such agreement would not have a Material Adverse
Effect on the Purchaser, or (ii) except as set forth on the Disclosure Schedule,
with respect to U.S. federal income Taxes, granted any waiver of any statute of
limitations with respect to, or any extension of a period for the assessment of,
any income Tax, in either case, that is still outstanding.  There are no Liens
relating to Taxes upon the assets of the Company or any Subsidiary of the
Company other than Liens relating to Taxes not yet due, Liens for which adequate
reserves have been established or Liens not in excess of $100,000 in the
aggregate.
 
(c)          Neither the Purchaser nor any Subsidiary of the Purchaser is a
party to or is bound by any Tax sharing agreement, Tax indemnity obligation or
similar agreement or practice in respect of Taxes (other than with respect to
agreements solely between or among members of the consolidated group of which
the Purchaser is the common parent), except to the extent any Tax sharing
agreement would not individually or in the aggregate be reasonably expected to
have a Material Adverse Effect on the Purchaser.
 
               Section 4.14          No Required Vote of the Purchaser
Shareholders.
 
No vote of the holders of any class or series of the Purchaser’s capital stock
is necessary to approve and adopt this Agreement.
 
               Section 4.15          Employment Matters.
 
Neither the Purchaser nor any of its Subsidiaries has experienced any work
stoppages, strikes, collective labor grievances, other collective bargaining
disputes or claims of unfair labor practices in the last year.  There is no
organizational effort presently being made or, to the knowledge of the
Purchaser, threatened by or on behalf of any labor union with respect to
employees of the Purchaser or any of its Subsidiaries.
 
               Section 4.16          Registration Rights.
 
               No stockholder of the Purchaser has any right to request or
require the Purchaser to register the sale of any shares owned by such
stockholder under the Securities Act on any registration statement.
 
24
 

 
 
ARTICLE V - COVENANTS AND AGREEMENTS
 
               Section 5.1            Conduct of Business Prior to the Closing
Date.
 
(a)          The Company agrees that, from and after the date hereof and prior
to the Closing Date or the date, if any, on which this Agreement is earlier
terminated pursuant to Section 8.1 (the “Termination Date”), and except as may
be otherwise agreed in writing by Purchaser, as may be expressly permitted
pursuant to this Agreement, or as set forth in Section 5.1 of the Company
Disclosure Schedule:
 
(i)            the business of the Company and each of its Subsidiaries shall be
conducted only in the usual, regular and ordinary course and substantially in
the same manner as heretofore conducted, and each of the Company and its
Subsidiaries shall use its reasonable best efforts to preserve its business
organization intact, keep available the services of its current officers and
employees and maintain its existing relations with franchisees, customers,
suppliers, creditors, business partners and others having business dealings with
it, to the end that the goodwill and ongoing business of each of them shall be
unimpaired at the Closing Date;
 
(ii)           neither the Company nor any Subsidiary of the Company
shall:  (A) amend its articles of organization or similar organizational
documents, (B) issue, sell, transfer, pledge, dispose of or encumber any shares
of any class or series of its capital stock or securities convertible into or
exchangeable for, or options, warrants, calls, commitments or rights of any kind
to acquire, any shares of any class or series of its capital stock, other than
shares of SSG Common Stock reserved for issuance on the date hereof pursuant to
the exercise of SSG Options or SSG Warrants outstanding on the date hereof,
(C) declare, set aside or pay any dividend or other distribution payable in
cash, stock or property with respect to any shares of any class or series of its
capital stock (other than a cash dividend paid by a Subsidiary of the Company to
the Company or another wholly-owned subsidiary of the Company), (D) split,
combine or reclassify any shares of any class or series of its stock; or
(E) redeem, purchase or otherwise acquire directly or indirectly any shares of
any class or series of its capital stock, or any instrument or security which
consists of or includes a right to acquire such shares.
 
(iii)          neither the Company nor any Subsidiary of the Company shall
modify, amend or terminate any material Company Agreement or waive, release or
assign any material rights or claims;
 
(iv)           neither the Company nor any Subsidiary of the Company
shall:  (A) incur or assume any long-term or short-term indebtedness;
(B) assume, guarantee, endorse or otherwise become liable or responsible
(whether directly, contingently or otherwise) for the obligations of any other
Person; (C) make any loans, advances or capital contributions to, or investments
in, any other Person (other than to, from, or in wholly owned Subsidiaries of
the Company); (D) enter into any material commitment or transaction (including,
but not limited to, any capital expenditure or purchase, sale or lease of assets
or real estate), except in the ordinary course of business; or (E) incur or
modify the terms of any indebtedness or other liability (other than trade
payables);
 
25
 

 
 
(v)            neither the Company nor any Subsidiary of the Company shall
transfer, lease, license, sell, mortgage, pledge, dispose of, or encumber any
assets other than in the ordinary and usual course of business and consistent
with past practice;
 
(vi)          except as otherwise specifically provided in this Agreement,
(A) make any change in the compensation payable or to become payable (1) to
(x) any of its officers or directors, or (y) employees, agents or consultants or
to Persons providing management services, in each case earning in excess of
$50,000 per annum, except as expressly required by any agreement now in effect;
or (2) other than in the ordinary course of business, to any such employees,
agents or consultants or to Persons providing management services, in each case
earning $50,000 or less per annum; or (B) enter into or amend any employment,
severance, consulting, termination or other agreement or employee benefit plan
or make any loans to any of its officers, directors, employees, Affiliates,
agents or consultants or make any change in its existing borrowing or lending
arrangements or programs for or on behalf of any of such Persons pursuant to an
employee benefit plan or otherwise;
 
(vii)         except as otherwise specifically contemplated by this Agreement,
pay or make any accrual or arrangement for payment of any pension, retirement
allowance or other employee benefit pursuant to any existing plan, agreement or
arrangement to any officer, director, employee or Affiliate or pay or agree to
pay or make any accrual or arrangement for payment to any officer, director,
employee or Affiliate of the Company of any amount relating to unused vacation
days, except payments and accruals made in the ordinary course of business
consistent with past practice, adopt or pay, grant, issue, accelerate or accrue
salary or other payments or benefits pursuant to any pension, profit-sharing,
bonus, extra compensation, incentive, deferred compensation, stock purchase,
stock option, stock appreciation right, group insurance, severance pay,
retirement or other employee benefit plan, agreement or arrangement, or any
employment or consulting agreement with or for the benefit of any director,
officer, employee, agent or consultant, whether past or present other than in
accordance with employee benefit plans, agreements, or arrangements as in effect
on the date hereof, except payments made in the ordinary course of business
consistent with past practice, or amend in any respect any such existing plan,
agreement or arrangement in a manner inconsistent with the foregoing;
 
(viii)        neither the Company nor any Subsidiary of the Company shall permit
any of its properties or assets to fail to be covered by insurance policies
reflecting coverage that is consistent with their past practice;
 
(xi)          neither the Company nor any Subsidiary of the Company shall pay,
repurchase, discharge or satisfy any of its claims, liabilities or obligations
(absolute, accrued, asserted or unasserted, contingent or otherwise), other than
in the ordinary course of business and other than the payment of reasonable fees
and expenses to Farrell Fritz, P.C. and Shoosmiths LLP related to the
transactions contemplated herein;
 
(x)           neither the Company nor any Subsidiary of the Company will adopt a
plan of complete or partial liquidation, dissolution, merger, consolidation,
restructuring, recapitalization or other reorganization of the Company or any
Subsidiary (other than the Securities Exchange);
 
26
 

 
 
(xi)          neither the Company nor any Subsidiary of the Company will change
any of the accounting methods used by it unless required by IFRS or  (ii) make
any material election relating to Taxes, change any material election relating
to Taxes already made, adopt any material accounting method relating to Taxes,
change any material accounting method relating to Taxes unless required by IFRS,
enter into any closing agreement relating to Taxes, settle any claim or
assessment relating to Taxes or consent to any claim or assessment relating to
Taxes or any waiver of the statute of limitations for any such claim or
assessment or file any amended Tax Return or claim for refund, except, provided
that in each case the Company has afforded the Purchaser an opportunity for
review;
 
(xii)         neither the Company nor any Subsidiary of the Company will take,
or agree to commit to take, any action that would or is reasonably likely to
result in (A) any representation or warranty in Article III hereof being untrue
or incorrect in any material respect, or (B) any of the conditions to the
consummation of the transactions contemplated hereby set forth in Article VI
hereof not being satisfied; or
 
(xiii)        neither the Company nor any of its Subsidiaries will enter into an
agreement, contract, commitment or arrangement to do any of the foregoing, or to
authorize, recommend, propose or announce an intention to do any of the
foregoing.
 
(b)          The Purchaser agrees that, from and after the date hereof and prior
to the Closing Date or, if earlier, the Termination Date, and except as may be
otherwise agreed in writing by the Company, as may be expressly permitted
pursuant to this Agreement, or as set forth in Section 5.1 of the Purchaser
Disclosure Schedule:
 
(i)            the business of the Purchaser and each of its Subsidiaries shall
be conducted only in the usual, regular and ordinary course and substantially in
the same manner as heretofore conducted, and each of the Purchaser and its
Subsidiaries shall use its reasonable best efforts to preserve its business
organization intact, keep available the services of its current officers and
employees and maintain its existing relations with franchisees, customers,
suppliers, creditors, business partners and others having business dealings with
it, to the end that the goodwill and ongoing business of each of them shall be
unimpaired at the Closing Date;
 
(ii)           neither the Purchaser nor any Subsidiary of the Purchaser
shall:  (A) amend its certificate of incorporation or by-laws or similar
organizational documents, (B) issue, sell, transfer, pledge, dispose of or
encumber any shares of any class or series of its capital stock or securities
convertible into or exchangeable for, or options, warrants, calls, commitments
or rights of any kind to acquire, any shares of any class or series of its
capital stock, other than shares of IMA Common Stock reserved for issuance on
the date hereof pursuant to the exercise of Purchaser options outstanding on the
date hereof, (C) declare, set aside or pay any dividend or other distribution
payable in cash, stock or property with respect to any shares of any class or
series of its capital stock (other than a cash dividend paid by a Subsidiary of
the Purchaser to the Purchaser or another wholly-owned subsidiary of the
Purchaser), (D) split, combine or reclassify any shares of any class or series
of its stock; or (E) redeem, purchase or otherwise acquire directly or
indirectly any shares of any class or series of its capital stock, or any
instrument or security which consists of or includes a right to acquire such
shares;
 
27
 

 
 
(iii)          neither the Purchaser nor any Subsidiary of the Purchaser shall
modify, amend or terminate any material Purchaser Agreement or waive, release or
assign any material rights or claims;
 
(iv)           neither the Purchaser nor any Subsidiary of the Purchaser
shall:  (A) incur or assume any long-term or short-term indebtedness;
(B) assume, guarantee, endorse or otherwise become liable or responsible
(whether directly, contingently or otherwise) for the obligations of any other
Person; (C) make any loans, advances or capital contributions to, or investments
in, any other Person (other than to, from, or in wholly owned Subsidiaries of
the Purchaser); (D) enter into any material commitment or transaction
(including, but not limited to, any capital expenditure or purchase, sale or
lease of assets or real estate), except in the ordinary course of business; or
(E) incur or modify the terms of any indebtedness or other liability (other than
trade payables);
 
(v)            neither the Purchaser nor any Subsidiary of the Purchaser shall
transfer, lease, license, sell, mortgage, pledge, dispose of, or encumber any
assets other than in the ordinary and usual course of business and consistent
with past practice;
 
(vi)          except as otherwise specifically provided in this Agreement,
(A) make any change in the compensation payable or to become payable (1) to
(x) any of its officers or directors, or (y) employees, agents or consultants or
to Persons providing management services, in each case earning in excess of
$50,000 per annum, except as expressly required by any agreement now in effect;
or (2) other than in the ordinary course of business, to any such employees,
agents or consultants or to Persons providing management services, in each case
earning $50,000 or less per annum; or (B) enter into or amend any employment,
severance, consulting, termination or other agreement or employee benefit plan
or make any loans to any of its officers, directors, employees, Affiliates,
agents or consultants or make any change in its existing borrowing or lending
arrangements or programs for or on behalf of any of such Persons pursuant to an
employee benefit plan or otherwise;
 
(vii)         except as otherwise specifically contemplated by this Agreement,
pay or make any accrual or arrangement for payment of any pension, retirement
allowance or other employee benefit pursuant to any existing plan, agreement or
arrangement to any officer, director, employee or Affiliate or pay or agree to
pay or make any accrual or arrangement for payment to any officer, director,
employee or Affiliate of the Purchaser of any amount relating to unused vacation
days, except payments and accruals made in the ordinary course of business
consistent with past practice, adopt or pay, grant, issue, accelerate or accrue
salary or other payments or benefits pursuant to any pension, profit-sharing,
bonus, extra compensation, incentive, deferred compensation, stock purchase,
stock option, stock appreciation right, group insurance, severance pay,
retirement or other employee benefit plan, agreement or arrangement, or any
employment or consulting agreement with or for the benefit of any director,
officer, employee, agent or consultant, whether past or present other than in
accordance with employee benefit plans, agreements, or arrangements as in effect
on the date hereof, except payments made in the ordinary course of business
consistent with past practice, or amend in any respect any such existing plan,
agreement or arrangement in a manner inconsistent with the foregoing;
 
28
 

 
 
(viii)        neither the Purchaser nor any Subsidiary of the Purchaser shall
permit any of its properties or assets to fail to be covered by insurance
policies reflecting coverage that is consistent with their past practice;
 
(ix)          neither the Purchaser nor any Subsidiary of the Purchaser shall
pay, repurchase, discharge or satisfy any of its claims, liabilities or
obligations (absolute, accrued, asserted or unasserted, contingent or
otherwise), other than in the ordinary course of business and payment of
reasonable professional fees and expenses related to the transactions
contemplated herein;
 
(x)           neither the Purchaser nor any Subsidiary of the Purchaser will
adopt a plan of complete or partial liquidation, dissolution, merger,
consolidation, restructuring, recapitalization or other reorganization of the
Purchaser or any Subsidiary (other than the Securities Exchange);
 
(xi)          neither the Purchaser nor any Subsidiary of the Purchaser will
change any of the accounting methods used by it unless required by GAAP or
(ii) make any material election relating to Taxes, change any material election
relating to Taxes already made, adopt any material accounting method relating to
Taxes, change any material accounting method relating to Taxes unless required
by GAAP, enter into any closing agreement relating to Taxes, settle any claim or
assessment relating to Taxes or consent to any claim or assessment relating to
Taxes or any waiver of the statute of limitations for any such claim or
assessment or file any amended Tax Return or claim for refund, except, provided
that in each case the Purchaser has afforded the Company an opportunity for
review;
 
(xii)         neither the Purchaser nor any Subsidiary of the Purchaser will
take, or agree to commit to take, any action that would or is reasonably likely
to result in (A) any representation or warranty in Article IV hereof being
untrue or incorrect in any material respect, or (B) any of the conditions to the
consummation of the transactions contemplated hereby set forth in Article VI
hereof not being satisfied; or
 
(xiii)        neither the Purchaser nor any of its Subsidiaries will enter into
an agreement, contract, commitment or arrangement to do any of the foregoing, or
to authorize, recommend, propose or announce an intention to do any of the
foregoing.
 
Section 5.2            Access; Confidentiality.
 
(a)          Except as limited by the terms of any confidentiality agreement or
provision in effect on the date of this Agreement, each of the Company and the
Purchaser shall (and shall cause each of its respective Subsidiaries to) afford
to the officers, employees, accountants, counsel and other authorized
representatives of the other party reasonable access during normal business
hours upon reasonable notice, throughout the period prior to the earlier of the
Closing Date or the Termination Date, to its properties, officers, facilities,
employees, contracts, commitments, books and records (including but not limited
to Tax Returns and supporting work papers) and any report, schedule or other
document filed or received by it pursuant to the requirements of federal or
state securities laws and shall (and shall cause each of its Subsidiaries to)
furnish to such other party such additional financial and operating data and Tax
and other information as to its and its Subsidiaries’ respective businesses and
properties as such other party may from time to time reasonably
 
29
 

 
 
request.  Each party will use its best efforts to minimize any disruption to the
businesses of the other party and its Subsidiaries which may result from the
requests for data and information hereunder.  Each party shall use its best
efforts to obtain the waiver of any confidentiality agreements restricting the
other party’s access to information.  No investigation pursuant to this
Section 5.2(a) shall affect any representation or warranty in this Agreement of
any party hereto or any condition to the obligations of the parties hereto.
 
 
               Section 5.3            Reasonable Best Efforts; Further
Assurances.
 
(a)          Subject to the terms and conditions of this Agreement and
applicable law, each of the parties shall act in good faith and use reasonable
best efforts to take, or cause to be taken, all actions, and to do, or cause to
be done, all things necessary, proper or advisable to consummate and make
effective the transactions contemplated by this Agreement as soon as
practicable.  Without limiting the foregoing, the parties shall (and shall cause
their respective Subsidiaries, and use reasonable best efforts to cause their
respective affiliates, directors, officers, employees, agents, attorneys,
accountants and representatives, to) (i) consult and cooperate with and provide
assistance to each other in the preparation of the Offer Documents and all
necessary amendments or supplements thereto; (ii) obtain all consents,
approvals, waivers, licenses, permits, authorizations, registrations,
qualifications or other permissions or actions by, and give all necessary
notices to, and make all filings with and applications and submissions to, any
Governmental Entity or other Person necessary in connection with the
consummation of the transactions contemplated by this Agreement as soon as
reasonably practicable; and (iii) provide all such information concerning such
party, its Subsidiaries and its officers, directors, employees, partners and
affiliates as may be necessary or reasonably requested in connection with any of
the foregoing.  Prior to making any application to or filing with a Governmental
Entity or other entity in connection with this Agreement, each party shall
provide the other party with drafts thereof and afford the other party a
reasonable opportunity to comment on such drafts.
 
(b)          Notwithstanding the foregoing, nothing in this Agreement shall be
deemed to require the Purchaser or the Company to commence any litigation
against any entity in order to facilitate the consummation of the Securities
Exchange or to defend against any litigation brought by any Governmental Entity
seeking to prevent the consummation thereof.
 
(c)          The Company and the Purchaser shall keep the other reasonably
apprised of the status of matters relating to completion of the transactions
contemplated hereby, including promptly furnishing the other with copies of
notices or other communications received by the Purchaser or the Company, as the
case may be, or any of their respective Subsidiaries, from any third party
and/or any Governmental Entity with respect to the transactions contemplated by
this Agreement.
 
30
 

 
 
               Section 5.4            Takeover Statutes.
 
If any “fair price,” “moratorium,” “control share acquisition” or other form of
anti-takeover statute or regulation shall become applicable to the transactions
contemplated hereby, each of the Company and the Purchaser and the members of
their respective Boards of Directors shall grant such approvals and take such
actions as are reasonably necessary so that the transactions contemplated hereby
may be consummated as promptly as practicable on the terms contemplated hereby
and otherwise act to eliminate or minimize the effects of such statute or
regulation on the transactions contemplated hereby.
 
               Section 5.5            No Solicitation.
 
(a)          The Company shall not, and shall cause each of its Subsidiaries,
and the Representatives (as hereinafter defined) of the Company and its
Subsidiaries, not to, directly or indirectly:
 
(i)            initiate, solicit, encourage or knowingly facilitate (including
by way of furnishing information or assistance) any inquiries or expressions of
interest or the making of any proposal or offer that constitutes, or could
reasonably be expected to lead to an Acquisition Proposal;
 
(ii)           have any discussions with or provide any nonpublic information or
data to any person relating to an Acquisition Proposal, or engage in any
negotiations concerning an Acquisition Proposal, or knowingly facilitate any
effort or attempt to make or implement an Acquisition Proposal;
 
(iii)          approve or recommend, or propose publicly to approve or
recommend, any Acquisition Proposal;
 
(iv)           approve or recommend, or propose to approve or recommend, or
execute or enter into, any letter of intent, agreement in principle, merger
agreement, asset purchase or share exchange agreement, option agreement or other
similar agreement; or
 
(v)            agree to do any of the foregoing related to any Acquisition
Proposal.
 
(b)          The Purchaser shall not, and shall cause each of its Subsidiaries,
and the Representatives (as hereinafter defined) of the Purchaser and its
Subsidiaries, not to, directly or indirectly:
 
(i)            initiate, solicit, encourage or knowingly facilitate (including
by way of furnishing information or assistance) any inquiries or expressions of
interest or the making of any proposal or offer that constitutes, or could
reasonably be expected to lead to an Acquisition Proposal;
 
(ii)           have any discussions with or provide any nonpublic information or
data to any person relating to an Acquisition Proposal, or engage in any
negotiations concerning an Acquisition Proposal, or knowingly facilitate any
effort or attempt to make or implement an Acquisition Proposal;
 
31
 

 
 
(iii)          approve or recommend, or propose publicly to approve or
recommend, any Acquisition Proposal; or
 
(iv)           approve or recommend, or propose to approve or recommend, or
execute or enter into, any letter of intent, agreement in principle, merger
agreement, asset purchase or share exchange agreement, option agreement or other
similar agreement; or
 
(v)            agree to do any of the foregoing related to any Acquisition
Proposal.
 
(c)          Each party agrees that it will immediately cease and cause its
respective Subsidiaries, and its and their respective Representatives, to cease
any and all existing activities, discussions or negotiations with any third
parties conducted heretofore with respect to any Acquisition Proposal, and shall
use its reasonable best efforts to cause any such third parties in possession of
nonpublic information about it or any of its Subsidiaries that was furnished by
or on its behalf in connection with any of the foregoing to return or destroy
all such information in the possession of any such third party or in the
possession of any Representative of any such third party, and it will not
release any third party from, or waive any provisions of, any confidentiality or
standstill agreement to which it or any of its Subsidiaries is a party with
respect to any Acquisition Proposal.
 
As used herein “Acquisition Proposal” shall mean any proposal or offer that
constitutes, or could reasonably be expected to lead to (x) a proposal or offer
with respect to a merger, reorganization, share exchange, consolidation,
business combination, recapitalization, liquidation, dissolution or similar
transaction involving, or any purchase directly or indirectly (including by way
of lease, exchange, sale, mortgage, pledge, tender offer, exchange offer or
otherwise, as may be applicable) of 10% or more of the assets of or equity
interests (in economic or voting power) in a party or any of its Subsidiaries,
excluding, in the case of the Company, a proposal or offer made by Purchaser or
an affiliate thereof, (y) a breach of this Agreement or any interference with
the completion of the Offer, or (z) any public announcement of a proposal, plan
or intention to do any of the foregoing or any agreement to engage in any of the
foregoing.
 
As used herein, “Representative” means, with respect to any person, any officer,
director, employee, affiliate, agent, representative or advisor, including any
investment banker, attorney or accountant retained by such person or any of its
Subsidiaries.
 
               Section 5.6            Public Announcements.
 
Purchaser and the Company agree that neither one of them will issue any press
release or otherwise make any public statement or respond to any press inquiry
with respect to this Agreement or the transactions contemplated hereby without
the prior approval of the other party (which approval will not be unreasonably
withheld or delayed), except as contemplated by the Offer or as may be required
by applicable law or the rules of any stock exchange on which such party’s
securities are listed.
 
32
 

 
 
Section 5.7            Disclosure Schedule Supplements; Notice of Certain
Matters.
 
(a)          From time to time after the date of this Agreement and prior to the
Closing Date, each party will promptly supplement or amend the Company
Disclosure Schedule or the Purchaser Disclosure Schedule, as the case may be,
with respect to any matter hereafter arising which, if existing or occurring at
or prior to the date of this Agreement, would have been required to be set forth
or described in the Company Disclosure Schedule or Purchaser Disclosure Schedule
or which is necessary to correct any information in a schedule or in any
representation and warranty of such party which has been rendered inaccurate
thereby in any material respect; provided, however, that the parties may not
update Section 5.1 of the Company Disclosure Schedule or Purchaser Disclosure
Schedule, as applicable.  For purposes of determining the accuracy of the
representations and warranties of the parties contained in this Agreement in
order to determine the fulfillment of the conditions set forth in Article VI of
this Agreement, each party’s Disclosure Schedule shall be deemed to include only
that information contained therein on the date of this Agreement and shall be
deemed to exclude any information contained in any subsequent supplement or
amendment thereto.
 
(b)          Each party shall give prompt notice to the other, of (i) the
occurrence or non-occurrence of any event the occurrence or non-occurrence of
which would cause any representation or warranty contained in this Agreement to
be untrue or inaccurate in any material respect at or prior to the Closing Date,
and (ii) any material failure of such party to comply with or satisfy any
covenant, condition or agreement to be complied with or satisfied by it
hereunder; provided, however, that the delivery of any notice pursuant to this
Section 5.8 shall not limit or otherwise affect the remedies available hereunder
to the party receiving such notice.
 
               Section 5.8            Audited Financial Statements.
 
The Purchaser shall retain a PCAOB registered firm in the USA, to act as its
independent public accountants, and shall work with the Company to assist with
the preparation of it’s financial statements for the purpose of providing
audited financial statements prepared in accordance with US GAAP for the
Company’s fiscal year ended July 31, 2015 and 2016 following the completion and
Closing of the transaction date.
 
               Section 5.9          [RESERVED]
 
Section 5.10          [RESERVED]
 
               Section 5.11          Resignation of Purchaser President, CEO and
CFO
 
At the Closing Date, the Purchaser shall secure the resignations of the
Purchaser’s President and CEO and CFO to enable the Company’s designee to be
elected as the Purchaser President and CEO and CFO, subject to Section 14(f) of
the Exchange Act and Rule 14f-1 promulgated thereunder.
 
ARTICLE VI - CONDITIONS PRECEDENT
 
               Section 6.1            Conditions to Each Party’s Obligation to
Consummate the Securities Exchange.
 
The respective obligation of each party to this Agreement to consummate the
Securities Exchange is subject to the satisfaction or waiver on or prior to the
Closing Date of each of the following conditions:
 
33
 

 
 
(a)          No Injunctions, Restraints or Illegality.  No Governmental Entity
having jurisdiction over any party hereto shall have enacted, issued,
promulgated, enforced or entered any order, writ, injunction, decree, judgment,
permit, license, ordinance, law, statute, rule or regulation, whether temporary,
preliminary or permanent, that make illegal, enjoin or otherwise prohibit
consummation of the Offer, the Securities Exchange or the other transactions
contemplated by this Agreement.
 
(b)          Governmental Consents.  All consents, approvals and other
authorizations of any Governmental Entity set forth in Section 6.1 of the
Company Disclosure Schedule and the Purchaser Disclosure Schedule and required
to consummate the Securities Exchange and the other transactions contemplated by
this Agreement shall have been obtained, free of any condition that would
reasonably be expected to have a Company Material Adverse Effect, a Purchaser
Material Adverse Effect or a material adverse effect on Purchaser’s ability to
consummate the transactions contemplated by this Agreement.
 
(c)          Delivery of Company Capital Stock.  Stockholders owning 75% or more
of the Company’s Capital Stock have accepted the Offer and such acceptance has
become unconditional.
 
(d)          Applicable Exemption from Registration under the Securities
Act.  The parties shall be satisfied that the issuance of the Exchange Shares
and the IMA Options to the shareholders of the Company in connection with the
Securities Exchange shall be exempt from registration pursuant to Section 4(2)
of the Securities Act, Regulation S or Regulation D as promulgated under the
Securities Act, or any other applicable exemption therefrom.
 
(e)          Form 8-K.  A final draft of a Current Report on Form 8-K (the “Form
8-K”), which discloses the Purchaser’s entering into this Agreement, shall have
been approved by the Purchaser, the Company and their respective legal
advisors.  The Form 8-K shall be filed with the SEC within four (4) business
days after the Closing Date.
 
               Section 6.2            Conditions to Obligations of Purchaser.
 
The obligations of Purchaser to consummate the Securities Exchange are also
subject to the satisfaction or waiver by Purchaser on or prior to the Closing
Date of the following conditions:
 
(a)          Representations and Warranties.  (i) The representations and
warranties of the Company set forth in Article III of this Agreement shall be
true and correct in all respects (without giving effect to any limitation
indicated by the words “Company Material Adverse Effect,” “in all material
respects,” “in any material respect,” “material” or “materially”) when made and
as of immediately prior to the Closing Date, as if made at and as of such time
(except those representations and warranties that address matters only as of a
particular date, which shall be true and correct in all respects as of that
date), except where the failure of such representations and warranties to be so
true and correct would not reasonably be expected to have, individually or in
the aggregate, a Company Material Adverse Effect and (ii) the representations
and warranties contained in Section 3.2 shall be true and correct in all
respects when made and as of immediately prior to the Closing Date, as if made
at and as of such time.
 
(b)          Performance of Covenants.  The Company shall have performed in all
material respects all obligations, and complied in all material respects with
the agreements and covenants, required to be performed by or complied with by it
hereunder.
 
34
 

 
 
(c)          Company Material Adverse Effect.  Since the date of this Agreement,
there shall not have been any Company Material Adverse Effect or any event,
change or effect that would, individually or in the aggregate, reasonably be
expected to have a Company Material Adverse Effect.
 
(d)          Officers Certificate.  The Purchaser will have received a
certificate, signed by the chief executive officer or chief financial officer of
the Company, certifying as to the matters set forth in Section 6.2(a)(b) and (c)
hereof.
 
               Section 6.3            Conditions to Obligation of the Company.
 
The obligation of the Company to effect the Securities Exchange is also subject
to the satisfaction or waiver by the Company on or prior to the Closing Date of
the following conditions:
 
(a)          Representations and Warranties.  The representations and warranties
of Purchaser set forth in Article IV of this Agreement shall be true and correct
in all respects (without giving effect to any limitation indicated by the words
“material adverse effect,” “in all material respects,” “in any material
respect,” “material” or “materially”) when made and as of immediately prior to
the Closing Date, as if made at and as of such time (except those
representations and warranties that address matters only as of a particular
date, which shall be true and correct in all respects as of that date), except
where the failure of such representations and warranties to be so true and
correct would not reasonably be expected to have, individually or in the
aggregate, a material adverse effect on Purchaser’s ability to consummate the
transactions contemplated by this Agreement.
 
(b)          Performance of Covenants.  Purchaser shall have performed in all
material respects all obligations, and complied in all material respects with
the agreements and covenants, required to be performed by or complied with by it
hereunder.
 
(c)          Purchaser Material Adverse Effect.  Since the date of this
Agreement, there shall not have been any Purchaser Material Adverse Effect or
any event, change or effect that would, individually or in the aggregate,
reasonably be expected to have a Purchaser Material Adverse Effect.
 
(d)          Officers Certificate.  The Company will have received a
certificate, signed by an officer of Purchaser, certifying as to the matters set
forth in Section 6.3(a), (b) and (c).
 
 
ARTICLE VII - ADDITIONAL SHARE ISSUANCES
 
               Section 7.1            Survival.
 
Notwithstanding the provisions of Section 9.1 hereof, any claims asserted in
good faith with reasonable specificity (to the extent known at such time) and in
writing by notice from the non-breaching party to the breaching party prior to
the expiration date of the survival period shall not thereafter be barred by the
expiration of the relevant representation or warranty and such claims shall
survive until finally resolved.
 
35
 

 
 
Section 7.2            Additional Share Issuances to SSG Shareholders.
 
(a)          Subject to the limitations set forth in clause (b) of this Section
7.2, the Purchaser hereby covenants and agrees that each shareholder of the
Company who has accepted the share exchange offer for shares in the Purchaser
(the “Company Indemnitees”) shall receive additional shares of IMA Common Stock
in the event that there are any losses, damages, liabilities, deficiencies,
Actions, judgments, claims (including, without limitation, third party claims)
charges, interest, penalties, fines, Taxes, diminution in value, costs and
expenses (including, but not limited to, legal, consultant, accounting and other
professional fees and the cost of pursuing any insurance providers)
(collectively, “Liabilities”) which in any way, directly or indirectly, affect
the Purchaser resulting from, arising out of, or otherwise with respect to:
 
(i)            any inaccuracy in or breach of any of the representations or
warranties of the Purchaser contained in this Agreement or in any certificate or
instrument delivered by or on behalf of the Purchaser pursuant to this
Agreement, as of the date such representation or warranty was made or as if such
representation or warranty was made on and as of the Closing Date (except for
representations and warranties that expressly relate to a specified date, the
inaccuracy in or breach of which will be determined with reference to such
specified date); and
 
(ii)           any claim by (A) any current or former shareholder of the
Purchaser, or any affiliate, trustee or beneficiary of any shareholder of the
Purchaser, based upon any alleged breach of fiduciary duty, usurping corporate
opportunity or similar breach of care, loyalty or comparable claims by any
officer, director or current or former shareholder of the Purchaser occurring
prior to Closing, whether or not in connection with this Agreement or the
transactions contemplated by this Agreement or (B) any officer, director or
current or former shareholder of the Purchaser to indemnification or
contribution by the Purchaser with respect to acts occurring on or prior to the
Closing.
 
provided that for purposes of this Section 7.2, any inaccuracy in or breach of
any representation or warranty shall be determined without regard to any
materiality, Material Adverse Effect or other similar qualification contained in
or otherwise applicable to such representation or warranty.
 
(b)          Company Indemnitees shall not receive additional shares of IMA
Common Stock pursuant to Section 7.2(a) until the aggregate amount of all
Liabilities which give rise to an additional share issuance under Section 7.2(a)
(“Purchaser Liabilities”) exceed $100,000 (the “Purchaser Deductible”) and then
only to the extent that such Purchaser Liabilities exceed the Purchaser
Deductible; provided that only Purchaser Liabilities which individually are in
an amount of $10,000 or more shall be used to calculate whether the Purchaser
Deductible has been satisfied.
 
36
 

 
 
ARTICLE VIII – TERMINATION
 
Section 8.1            Termination.
 
This Agreement may be terminated and the other transactions contemplated herein
abandoned at any time prior to the Closing Date:
 
(a)            by the mutual written consent of the Company and the Purchaser;
 
(b)           [RESERVED]
 
(c)           [RESERVED];
 
(d)           by either the Purchaser or the Company if (i) (1) the Offer shall
have expired without any shares of Company Capital Stock being tendered for
exchange pursuant thereto, or resulted in, the failure of the shares of Company
Capital Stock or SSG Options to have been exchanged pursuant to the Offer;
(ii) a statute, rule, regulation or executive order shall have been enacted,
entered or promulgated prohibiting the consummation of the Offer or the
Securities Exchange substantially on the terms contemplated hereby; or (iii) an
order, decree, ruling or injunction shall have been entered permanently
restraining, enjoining or otherwise prohibiting the consummation of the Offer or
the Securities Exchange substantially on the terms contemplated hereby and such
order, decree, ruling or injunction shall have become final and non-appealable;
provided, that the party seeking to terminate this Agreement pursuant to this
Section 8.1(d)(iii) shall have used its reasonable best efforts to remove such
order, decree, ruling or injunction and shall not be in violation of
Section 5.4;
 
(e)           by the Purchaser, if due to an occurrence or circumstance, other
than as a result of a breach by the Purchaser of its obligations hereunder or
under the Offer, resulting in a failure to satisfy any condition set forth
hereto, the Purchaser shall have (i) failed to commence the Offer within 30 days
following the date of this Agreement, or (ii) terminated the Offer without
having accepted any shares of Company Capital Stock for exchange thereunder;
 
38
 

 
 
               Section 8.2            Effect of Termination.
 
In the event of termination of this Agreement pursuant to Section 8.1, written
notice thereof shall forthwith be given to the other party specifying the
provision hereof pursuant to which such termination is made, and this Agreement
shall terminate and be of no further force and effect (except for the provisions
of Sections 5.2(b) and 9.2 in the case of termination of this Agreement at any
time, and Section 5.5 in the case of a termination following the exchange of
shares of Company Capital Stock pursuant to the Offer), and there shall be no
other liability on the part of the Purchaser or the Company or their respective
officers or directors except liability arising out of a willful breach of this
Agreement.  In the event of termination of this Agreement pursuant to
Section 8.1 prior to the expiration of the Offer, the Purchaser will promptly
terminate the Offer upon such termination of this Agreement without the exchange
of shares of Company Capital Stock thereunder.
 
ARTICLE IX – MISCELLANEOUS
 
              Section 9.1             Survival of Representations and
Warranties.
 
The representations and warranties in this Agreement and in any instrument
delivered pursuant to this Agreement shall survive for a period of one year from
the Closing Date.
 
               Section 9.2            Expenses.
 
Except as otherwise expressly contemplated by this Agreement, all costs and
expenses incurred in connection with this Agreement and the transactions
contemplated hereby shall be paid by the party incurring such costs and
expenses.
 
               Section 9.3            Counterparts; Effectiveness.
 
This Agreement may be executed in two or more separate counterparts, each of
which shall be deemed to be an original but all of which shall constitute one
and the same agreement.  This Agreement shall become effective when each party
hereto shall have received counterparts hereof signed by each of the other
parties hereto.
 
39
 

 
 
Section 9.4            Governing Law; Jurisdiction
 
This Agreement shall be governed by and construed in accordance with the laws of
the British Virgin Islands, without regard to the principles of conflicts of
laws thereof.  Each of the parties hereto irrevocably consents to the exclusive
jurisdiction of any state or federal court within the British Virgin Islands, in
connection with any matter based upon or arising out of this Agreement or the
matters contemplated herein, agrees that process may be served upon them in any
manner authorized by the laws of the British Virgin Islands for such persons and
waives and covenants not to assert or plead any objection that they might
otherwise have to such jurisdiction and such process.
 
               Section 9.5            Notices.
 
All notices and other communications hereunder shall be in writing (including
telecopy or similar writing) and shall be effective (a) if given by telecopy,
when such telecopy is transmitted to the telecopy number specified in this
Section 9.5 and the appropriate telecopy confirmation is received, or (b) if
given by any other means, when delivered at the address specified in this
Section 9.5:
 
To the Purchaser:
 
Interactive Multi-Media Auction Corporation
Vanterpool Plaza, 2nd Floor
Wickhams Cay I
Road Town, Tortola
British Virgin Islands
 
 
To the Company:
 
Stop Sleep Go Limited
1027 Garratt Lane,
London, SW17 0LN
United Kingdom
 
 
 
 
40
 

 
 
copy to:
 
 
               Section 9.6            Assignment; Binding Effect.
 
Neither this Agreement nor any of the rights, interests or obligations hereunder
shall be assigned by any of the parties hereto (whether by operation of law or
otherwise) without the prior written consent of the other party.  Subject to the
preceding sentence, this Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and permitted
assigns.  Any assignment not permitted under this Section 9.6 shall be null and
void.
 
               Section 9.7            Severability.
 
Any term or provision of this Agreement that is invalid or unenforceable in any
jurisdiction shall, as to that jurisdiction, be ineffective to the extent of
such invalidity or unenforceability without rendering invalid or unenforceable
the remaining terms and provisions of this Agreement in any other
jurisdiction.  If any provision of this Agreement is so broad as to be
unenforceable, such provision shall be interpreted to be only so broad as is
enforceable.
 
               Section 9.8            Enforcement of Agreement.
 
The parties hereto agree that money damages or other remedy at law would not be
sufficient or adequate remedy for any breach or violation of, or a default
under, this Agreement by them and that in addition to all other remedies
available to them, each of them shall be entitled to the fullest extent
permitted by law to an injunction restraining such breach, violation or default
or threatened breach, violation or default and to any other equitable relief,
including, without limitation, specific performance, without bond or other
security being required.
 
               Section 9.9            Entire Agreement; No Third-Party
Beneficiaries.
 
This Agreement together with the Disclosure Schedules and exhibits hereto
constitutes the entire agreement, and supersede all other prior agreements and
understandings, both written and oral, among the parties, or any of them, with
respect to the subject matter hereof and thereof and, is not intended to and
shall not confer upon any Person other than the parties hereto any rights or
remedies hereunder.
 
               Section 9.10          Headings.
 
Headings of the Articles and Sections of this Agreement are for convenience of
the parties only, and shall be given no substantive or interpretive effect
whatsoever.
 
41
 

 
 
Section 9.11          Additional Definitions.
 
For the purposes of this Agreement, except as otherwise expressly provided or
unless the context clearly otherwise requires:
 
“Action” means any claim, action, cause of action, demand, lawsuit, arbitration,
inquiry, audit, notice of violation, proceeding, litigation, citation, summons,
subpoena or investigation of any nature, civil, criminal, administrative,
regulatory or otherwise, whether at law or in equity.
 
“Affiliates” shall mean, as to any Person, any other Person that, directly or
indirectly, controls, or is controlled by, or is under common control with, such
Person.  As used in the definition of “affiliates,” “control” (including, with
its correlative meanings, “controlled by” and “under common control with”) shall
mean the possession, directly or indirectly, of the power to direct or cause the
direction of management or policies of a Person, whether through the ownership
of securities or partnership or other ownership interests, by contract or
otherwise.
 
               “Code” shall mean the Internal Revenue Code of 1986, as amended.
 
“IRS” means the Internal Revenue Service.
 
“knowledge of the Company” or “knowledge of the Purchaser” any similar
statement, means the knowledge of the officers of the Company and its
Subsidiaries, or the Purchaser and its Subsidiaries, as the case may be, after
reasonable inquiry, excluding the Secretary and any Assistant Secretaries
thereof.
 
“Material Adverse Effect” on or with respect to the Company or the Purchaser, as
the case may be, means such state of facts, event, change or effect that has
had, or would reasonably be expected to have, a material adverse effect on
(i) the business, results of operations, prospects, assets or financial
condition of the Company and its Subsidiaries, taken as a whole, or the
Purchaser and its Subsidiaries, taken as a whole, as the case may be, or
(ii) the ability of such entity (or group) to consummate the transactions
contemplated by this Agreement, including any substantial delay of the
consummation of such transactions.
 
“Person” shall mean an individual, a corporation, a partnership, an association,
a trust or any other entity or organization, including, without limitation, a
Governmental Entity.
 
“Purchase Date” shall mean the date of the first purchase of shares of Company
Capital Stock pursuant to the Offer.
 
“SEC” shall mean the United States Securities and Exchange Commission.
 
“Subsidiaries” of the Company or the Purchaser shall mean any corporation or
other form of legal entity of which more than 50% of the outstanding voting
securities are on the date hereof directly or indirectly owned by the Company or
the Purchaser or in which the Company or the Purchaser has the right to elect a
majority of the members of the board of directors or other similar governing
body.
 
42
 

 
 
Section 9.12          Interpretation.
 
(a)          When a reference is made in this Agreement to a section or article,
such reference shall be to a section or article of this Agreement unless
otherwise clearly indicated to the contrary.
 
(b)          Whenever the words “include,” “includes” or “including” are used in
this Agreement they shall be deemed to be followed by the words “without
limitation.”
 
(c)          The words “hereof”, “herein” and “herewith” and words of similar
import shall, unless otherwise stated, be construed to refer to this Agreement
as a whole and not to any particular provision of this Agreement, and article,
section, paragraph, exhibit and schedule references are to the articles,
sections, paragraphs, exhibits and schedules of this Agreement unless otherwise
specified.
 
(d)          The plural of any defined term shall have a meaning correlative to
such defined term, and words denoting any gender shall include all
genders.  Where a word or phrase is defined herein, each of its other
grammatical forms shall have a corresponding meaning.
 
               (e)          A reference to any party to this Agreement or any
other agreement or document shall include such party’s successors and permitted
assigns.
 
(f)           A reference to any legislation or to any provision of any
legislation shall include any modification or re-enactment thereof, any
legislative provision substituted therefor and all regulations and statutory
instruments issued thereunder or pursuant thereto.
 
(g)          The parties have participated jointly in the negotiation and
drafting of this Agreement.  In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provisions of this
Agreement.
 
               Section 9.13          Finders or Brokers.
 
Neither the Company nor the Purchaser nor any of their respective Subsidiaries
has employed any investment banker, broker, finder or intermediary in connection
with the transactions contemplated hereby who would be entitled to any fee or
any commission in connection with or upon consummation of the Offer or the
Exchange.
 
               Section 9.14          Amendment or Supplement.
 
At any time prior to the Closing Date, this Agreement may be amended or
supplemented in any and all respects by written agreement of the parties hereto,
by action taken by their respective Boards of Directors.
 
43
 

 
 
Section 9.15          Extension of Time, Waiver, Etc.
 
At any time prior to the Closing Date, any party may (a) extend the time for the
performance of any of the obligations or acts of any other party hereto;
(b) waive any inaccuracies in the representations and warranties of any other
party hereto contained herein or in any document delivered pursuant hereto; or
(c) waive compliance with any of the agreements or conditions of any other party
hereto contained herein.  Notwithstanding the foregoing, no failure or delay by
the Company or the Purchaser in exercising any right hereunder shall operate as
a waiver thereof nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right
hereunder.  Any agreement on the part of a party hereto to any such extension or
waiver shall be valid only if set forth in an instrument in writing signed on
behalf of such party.
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first above written.
 
INTERACTIVE MULTI-MEDIA AUCTION CORPORATION
 
By: /s/ Julius Cesar Legayo De Vera/s/
Name: Julius Cesar Legayo De Vera
Title: Chief Executive Officer

 
 
STOP SLEEP GO LIMITED
 
By: /s/ Nicholas Hargreaves/s/
Name: Nicholas Hargreaves
Title: Chief Executive Officer

 
Signature Page to Agreement of Securities Exchange and Plan of Reorganization
 
44
 

 
 
ANNEX A
 
 
 
Conditions to the Offer
 
The capitalized terms used in this Annex A have the meanings set forth in the
attached Agreement, except that the term “this Agreement” shall be deemed to
refer to the attached Agreement.
 
Notwithstanding any other provision of the Offer, the Purchaser shall not be
required to accept for payment or, subject to any applicable rules and
regulations of the SEC, exchange, and may postpone the acceptance for exchange
for shares of Company Capital Stock tendered, and, except as set forth in the
Agreement, terminate the Offer as to any shares of Company Capital Stock not
then paid for if (i) the Minimum Condition shall not have been satisfied at the
scheduled expiration date of the Offer, or (ii) immediately prior to the
expiration of the Offer, any of the following conditions shall exist:
 
(a)           there shall have been entered, enforced or issued by any
Governmental Entity, any judgment, order, injunction or decree (i) that makes
illegal, restrains or prohibits or makes materially more costly the making of
the Offer, the acceptance for payment of, or payment for, any shares of Company
Capital Stock by the Purchaser, or the consummation of the Exchange; (ii) that
prohibits or limits materially the ownership or operation by the Company, the
Purchaser, or any of their Subsidiaries of all or any material portion of the
business or assets of the Company, the Purchaser or any of their Subsidiaries,
or compels the Company, the Purchaser, or any of their Subsidiaries to dispose
of or hold separate all or any portion of the business or assets of the Company,
the Purchaser, or any of their Subsidiaries; (iii) that imposes or confirms
limitations on the ability of the Purchaser or any affiliate of the Purchaser to
exercise full rights of ownership of any shares of Company Capital Stock,
including, without limitation, the right to vote any shares of Company Capital
Stock acquired by the Purchaser pursuant to the Offer or otherwise on all
matters properly presented to the Company’s shareholders, including, without
limitation, the approval and adoption of this Agreement and the transactions
contemplated by this Agreement; (iv) that requires divestiture by the Purchaser
or any affiliate of the Purchaser of any shares of Company Capital Stock; or
(v) that otherwise would be reasonably expected to have a Material Adverse
Effect on the Company to the extent that it relates to or arises out of the
transaction contemplated by this Agreement or the Purchaser;
 
(b)           there shall have been any statute, rule, regulation, legislation
or interpretation enacted, enforced, promulgated, amended or, issued by any
Governmental Entity or deemed by any Governmental Entity applicable to (i) the
Purchaser, the Company or any Subsidiary or affiliate of the Purchaser or the
Company or (ii) any transaction contemplated by this Agreement that is
reasonably likely to result, directly or indirectly, in any of the consequences
referred to in clauses (i) through (v) of paragraph (a) above;
 
(c)           there shall have occurred any changes, conditions, events or
developments that would have, or be reasonably expected to have, individually or
in the aggregate, a Material Adverse Effect on the Company;
 
45
 

 
 
(d)           there shall have occurred (i) any general suspension of, or
limitation on prices for, trading in securities on the New York Stock Exchange
other than a shortening of trading hours or any coordinated trading halt
triggered solely as a result of a specified increase or decrease in a market
index, (ii) a declaration of a banking moratorium or any suspension of payments
in respect of banks in the United States, (iii) any limitation (whether or not
mandatory) on the extension of credit by banks or other lending institutions in
the United States, (iv) the commencement of a war, material armed hostilities or
any other material international or national calamity involving the United
States or (v) in the case of any of the foregoing existing at the time of the
commencement of the Offer, a material acceleration or worsening thereof;
 
(e)            (i) it shall have been publicly disclosed or the Purchaser shall
have otherwise learned that any Person, other than the Purchaser or any of its
affiliates, shall have acquired or entered into a definitive agreement or
agreement in principle to acquire beneficial ownership (determined for the
purposes of this paragraph as set forth in Rule 13d-3 promulgated under the
Exchange Act) of 20% or more of the then outstanding shares of Company Capital
Stock, or shall have been granted any option, right or warrant, conditional or
otherwise, to acquire beneficial ownership of 20% or more of the then
outstanding shares of Company Capital Stock, or (ii) the Board of Directors of
the Company or any committee thereof shall have (A) withdrawn, modified or
changed, in a manner adverse to the Purchaser, the recommendation by such Board
of Directors or such committee of the Offer, the Exchange or this Agreement,
(B) approved or recommended, or proposed publicly to approve or recommend, an
Acquisition Proposal, (C) caused the Company to enter into any agreement
relating to any Acquisition Proposal, or (D) resolved to do any of the
foregoing;
 
(f)            the Agreement shall have been terminated in accordance with its
terms;
 
(g)           the Purchaser and the Company shall have agreed that the Purchaser
shall terminate the Offer or postpone the acceptance for exchange of shares of
Company Capital Stock thereunder; or
 
that, in the reasonable good faith judgment of the Purchaser in any such case,
and regardless of the circumstances (including any action or inaction by the
Purchaser or any of its affiliates) giving rise to any such condition, makes it
inadvisable to proceed with such acceptance for payment or payment.
 
The foregoing conditions are for the benefit of the Purchaser and may be
asserted by the Purchaser regardless of the circumstances giving rise to any
such condition or may be waived by the Purchaser in whole or in part at any time
and from time to time in its reasonable discretion.  The failure by the
Purchaser at any time to exercise any of the foregoing rights shall not be
deemed a waiver of any such right; the waiver of any such right with respect to
particular facts and other circumstances shall not be deemed a waiver with
respect to any other facts and circumstances; and each such right shall be
deemed an ongoing right that may be asserted at any time and from time to time.
 
46
 
 

 
 
EXHIBIT A
to
Agreement of Securities Exchange and Plan of Reorganization
 
 
 
Stop Sleep Go Ltd: (Register of Members) – PRE and POST CLOSING OF THE
TRANSACTION
Company Shareholder
Company Shareholdings (PRE-CLOSING)
% of Company share capital (rounded up to two decimal places)
Individual Purchaser RESTRICTED Shareholdings POST-CLOSING (if 100%)
Nick Hargreaves
51,300
39.58
 25,650,000
Seb Hall
12,600
9.72
 6,300,000
Jack Hall
12,600
9.72
 6,300,000
Simon Bathie
10,000
7.72
 5,000,000
Dan Vogel
5,000
3.86
 2,500,000
John Hall
3,500
2.70
 1,750,000
Vladimir Leshkasheli
2,500
1.93
 1,250,000
Alexander Fateh
2,500
1.93
 1,250,000
Laith Hasan Said Abdel Khaleq
2,041
1.57
 1,020,500
Estmrar Holding Limited
2,333
1.80
 1,166,500
Jason Godwin
2,151
1.66
 1,075,500
Marco De Angeli
3,240
2.50
 1,620,000
Mohammed Ahmed Khaled Masri
1,724
1.33
 862,000
Nasser Ali Khasawneh
855
0.66
 427,500
Omnia Opportunities Limited
3,240
2.50
 1,620,000
Riaz Rizvi
3,240
2.50
 1,620,000
Simon & Alexandra Ross Skinner
2,151
1.66
 1,075,500
Czarine Suet Lin Lau
2,151
1.66
 1,075,500
Philip BT Ventures INC
6,480
5.00
 3,240,000
Total
129,606
100%
 64,803,000

 
47
 
